Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 1 of 35




            EXHIBIT 8
Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 2 of 35




      TU'MNIhIG POIhIT
      TURNING   POINT
             breakfast, hrunch & lunch
             hreakfa$t, brunch   Iunch




               Server Training




                                                             I
                                                                    EXHIBIT
                                                                !

                                                                i e-II-r i.
                                                                i'
                                                        TP DEF000096
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 3 of 35




Server Training Day 11

7:30am-8:OOam     (Trainer & Trainee) Restaurant
7:30am-8:00am (Trainer                 Restaurant TourTour                                         lnitia!
                                                                                              Both Initial
     •o Trainer uniform approval                            pants, tp shirt, neat appearance)
                          approval (non-slip shoes, khaki pants,
     •o Clock in
     •o Tour of the restaurant                                                    freezer, employee bathroom, cafe/bunga)
                                           first-office, storage areas, walk in, freezer,
                     restaurant (BOH area first-office,                                                         caf6/bunga)
     •o Introduce                    throughout the shift
        lntroduce to all employees throughout
  8:OOam-8:30am   Part 11 Trainer review info pages with
  8:00am-8:30am Part                                   with Trainee
                                                             Trainee                               lnitial
                                                                                              Both Initial
-r
      o
     • Opening    sidework, bathroom check list, communication board (soups and coffee of
        Opening sidework,                                                                        the day, sales goal, NCR
        score)-5
        score)-5 minutes
                  minutes
     •o Table numbers/floor           minutes-Trainer review the floor chart, rooms and table numbers
               numbersfloor plan-5 minutes-Trainer                                                numbers with
                                                                                                            with Trainee
      o
     • Sideworks-Opening, Ongoing & Closing
                                         Closing
     •o Communication
        Communication Board
                          Board
     •o No Wait-Rotation   guidelines
            Wait-Rotation guidelines
     •o Bathroom
        Bathroom checklist
     •o Picking
        PickinB sections policy
     •o Outside seating policy
     •o Server consequences
                consequences
     •o Tip Outs

8:30am-9:45am Part 22 TP Breakfast
8:30am-9:45am                Breakfast Menu
                                       Menu & Hot Beverages
                                                   Beverages Knowledge
                                                             Knowledge                       lnitia!-
                                                                                       Both Initial
                        Drinks, Breakfast Menu and Kids Menu
Trainer will review Hot Drinks,                                                review flash cards of those items
                                                        Menu with Trainee then review

                Part 33 Bussing, Dish Station, Hosting/Seating,
9:45am-10:30 Part
9:45am-10:30                                                                   Service Both
                                                 Hosting/Seating, TP Steps of Service       tnitial
                                                                                       Both Initial
Trainer will go over Bussing, Dish
                              Dish Station,
                                   Station, Hosting and Seating print out with
                                                                          with Trainee

10:30am-2:30pm
10:30am-?:90p.m Part     4    Observe, Assist & Practice
                   ?a4 4 Observe,                                                                      lnitial
                                                                                                  Both Initial
    o
    • Trainee and Trainer must stay       with  each other  all day
    o  Trainee will observe and assist
    • Trainee                       assist Trainer
                                           Trainer in steps
                                                      steps of service
                                                                service
           oo Trainee may assist with helping                                                           left independent at any
                                                                        carrying plates but may not be left
                                            helping to bring drinks or carrying
                point in time as they are unfamiliar with our food or drinks just yet.
           oo Trainee may      nql enter any orders into POS on this day
                         [n,Av not
    •o Practice plate carrying-3 plate carry minimum!
                                                 minimum !
    •o Practice
       Practice carrying drink
                           drink tray
    •o Practice                 bussing, dish station stacking/racking,
       Practice pre-bussing, bussing,                  stacking/racking, setting  tables, hosting
                                                                          setting tables,             seating tables
                                                                                          hosting and seating

2:30pm-3:00pm Part
2:30pm-3:OOpm     Part 55 Writing
                          Writing Tickets/POS
                                   Tickets/POS Order Entry                                        lnitial_
                                                                                             Both Initial
     o
    • Manager
       Manager  put  Trainee  in "Training                        practice order entries.
                                 'Training Mode" in the POS to practice           entries.
    •o Trainer will make mock written tickets        trainee to practice entering.
                                         tickets for trainee             entering.
    •o Trainee print outs of tickets        reviewed by Trainer and Manager
                             tickets to be reviewed                    Manager

3:00pm-3,:39pm Part 66 Day 1l Test
3:OOpm-3:30pm                                                                                     tnitial-
                                                                                             Both Initial
   •o While Trainer is finishing up end of day duties the Trainee will                             Build Test which
                                                                      will take the Day 11 Memory Build       which will be
      reviewed and graded by Trainer at 3:30. Menu,
      reviewed                                      Menu, flash cards and print outs may be used.
   •o Trainer will
              willfill
                   fill out aa Day 11 Evaluation. Trainee hands in graded test and evaluation to MOD

3:30-3:45      tunc.h Part
3:30-3:,45 Eat Lunch  P.ar.t 7


3i454:00pF Part
3:45-4:00pm       8 Overview of shift with MOD
            Par:t 8                        MOD                                                    lnitial_
                                                                                             Both Initial

                                                                                                  TP DEF000097
                                                                                                  TP DEFOOOOgT
                 Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 4 of 35


  .• Sit
      Sit with MOD to
          with MOD        review the
                       to review  the day
                                      day
  o• MOD
      MOD will    review entered
             will review   entered POS           & Memory
                                         tickets &
                                    POS tickets           Build Test
                                                   Memory Build Test
Day l/Part
Day 1/Part 1-     Side work,
              1- Side     work, Picking      Sections, Rotation Guideline
                                   Picking Sections,    Rotation              s, Tip
                                                                     Guidelines, Tip Out- 30 minutes
                                                                                     Out- 30 minutes

Opening Sidework-
Opening  Sidework- Every
                      Every server
                            server has     more than
                                        no more
                                    has no            15 minutes
                                                 than 15 minutes of            sidework to
                                                                     opening sidework
                                                                 of opening                  do after
                                                                                          to do         arrival. lfIf you
                                                                                                after arrival.        you are
                                                                                                                           are
           for
scheduled for 8:30am
scheduled              you  will be doing
                 8:30am you will be        opening sidework up until 8:45. lf you  are late you  still have  opening
                                     doing opening sidework up until 8:45. If you are late you still have opening sideworksidework
              ies.
responsibilities.
responsibilit

Ongoing Sidework-
Ongoing   Sidework- every
                      every server
                             server has            sidework that
                                         ongoing sidework
                                     has ongoing                   they will
                                                             that they   will be  responsible for
                                                                              be responsible                throughout the
                                                                                                     doing throughout
                                                                                                for doing                 the entire
                                                                                                                               entire
shift.
shift. The
       The sidework
           sidework is   not only
                      is not      bussing &
                             only bussing     running food
                                           & running        but additional
                                                       food but                tasks that
                                                                 additional tasks     that are     conjunction with
                                                                                               in conjunction
                                                                                           are in               with the     section you
                                                                                                                       the section   you
are in
are in and
       and also aligns with
           also aligns       your
                        with your closing  side work,
                                   closing side  work, such as brewing
                                                       such as            coffee for
                                                               brewing coffee      for the  shift.
                                                                                        the shift.  DO NOT    HANG   OUT
                                                                                                        NOT HANG OUT IN THE lN THE
KITCHEN UNLESS
KITCHEN   UNLESS YOUYOU ARE
                         ARE DOTNG
                              DOING AA TASK
                                         TASK lN
                                               IN THE
                                                  THE KITCHEN
                                                       KITCHEN be
                                                                be on   the floor
                                                                     on the         engaging and
                                                                              floor engaging    and taking        of the
                                                                                                             care of
                                                                                                     taking care           guests, they
                                                                                                                      the guests,  they
are always
are always our #1priority!
           our #1 priority!

Closing Sidework-
Closing   Sidework- Along    with your
                     Along with   your section/tabl
                                        section/table e closing
                                                         closing duties
                                                                   duties such
                                                                           such as  restocking condiments
                                                                                as restocking   condiments at  at your  tables & rolling
                                                                                                                  your tables     rolling
silverware, you
silverware,  you will
                  will have
                       have other
                             other closing side work
                                   closing side    work duties
                                                         duties such       cleaning the
                                                                        as cteaning
                                                                  such as            the highchairs  at the
                                                                                          highchairs at       end of
                                                                                                         the end      the shift. your
                                                                                                                   of the         Your
         sidework will
closing sidework
closing            will be  checked over
                        be checked         by the
                                     over by    the barista      the MOD. You
                                                              or the
                                                     barista or               You will
                                                                                   will not     approved to
                                                                                            be approved
                                                                                        not be                 clock out
                                                                                                           to clock            leave until
                                                                                                                          and leave
                                                                                                                     out and          until
all duties
all duties are completed correctly. Any
           are completed                    server that
                                        Any server          leaves without
                                                      that leaves             approval may
                                                                     without approval          receive aa write
                                                                                          may receive            up. These
                                                                                                          write up.          closing duties
                                                                                                                     These closing   duties
should   take no
should take      longer than
              no longer            minutes. lfIf for
                               15 minutes.
                         than 15                 for any  reason you
                                                     any reason              unable to
                                                                   you are unable    to complete   these closing
                                                                                         complete these             duties within
                                                                                                           closing duties  within 15
                                                                                                                                   15
minutes,        notify your
         please notify
minutes, please        your manager.
                            manager.

          silverware is a part
Rolling silverware
Rolling                    part of
                                 of every                   closing responsibilit
                                               employees closing
                                    every FOH employees                           ies, including
                                                                    responsibilities,   including baristas,
                                                                                                  baristas, bussers  and hosts. Each
                                                                                                            bussers and           Each
server is
seryer     given             roll amount
                    specific roll
        is given aa specific               determined   by
                                   amount determined by thethe  MOD
                                                                MOD   to
                                                                      to be
                                                                         be completed
                                                                            completed      before
                                                                                           before  clocking
                                                                                                   clocking out.  Rolling
                                                                                                                  Rolling silverware
                                                                                                                          silverware
should             longer than
         take no longer
should take               than 15 15 minutes. lf for
                                     minutes. If         reason you
                                                 for any reason           unable to
                                                                 you are unable     to complete        task within
                                                                                                  this task
                                                                                       complete this                   minutes please
                                                                                                            within 15 minutes    please
notify your
notify your manager.
              manager.

All end of
All     of day
           day sidework                      complete within
                                  should be complete
                           duties should
                sidework duties                                30 minutes. All
                                                        within 30           All servers shoutd  be clocking
                                                                                        should be                   later than
                                                                                                   clocking out no later  than 30
                                                                                                                               30
minutes from
minutes        the time
         from the         the last customer leaves.
                    time the                            you
                                                     lf you
                                             leaves. If     are        to        out within the
                                                                unable to clock out within the
                                                                unable                          30  minutes,  please  notify
                                                                                                    minutes, please notify   your
                                                                                                                             your
           This time
manager. This
manager.        time allotment    excludes the
                      allotment excludes       time you
                                           the time you spend eating
                                                                eating and taking a break at the
                                                                       and taking             the end  of the
                                                                                                  end of  the day.
                                                                                                              day.

Communica
Communicationtion Board-Every
                   Board-Every store has a communica   tion board
                                              communication        where the managers and
                                                            board where                              will post
                                                                                        and baristas will post information
                                                                                                               information
important      you
           for you to read
important for                 each day and make note of. The following items
                        read each                note     The following items should be noted on  your
                                                                                                  your  communica   tion
                                                                                                        communication
board:
board:
    o          goal ofthe
    • Sales goal     of the day
   o• Current
       Current NCR score (guest(guest feedback)
                                      feedback)
    o  Focus ofthe
     • Focus    of the day/week
   .• Soup(s) ofthe
                 of the Day
     o
    • Flavored             of the day
                    coffee of
       Flavored coffee
    •. Tip out for the day
    •o 86'd item(s)
    o  Cleaning chore(s) of
   • Cleaning                 of the day
   •o # of   silverware rollups for
          of silverware            for the day
   .• Quote ofthe
                of the day

TP Section Picking Policy:
    •o The latest scheduled server(s) pick their
                                               their sections first.            scheduled that arrives first picks
                                                              first. The latest scheduled                                 2nd to
                                                                                                                   first, 2nd
                                                                                                             picks first,
        arrive picks 2",  etc. Then
                     2nd, etc.  Then  go                               2nd        server scheduled
                                         backwards from there, the 2" latest server scheduled picks
                                                                           latest                   in picks next, 3d
                                                                                                                   3rd latest  picks
                                                                                                                               picks
        next, etc.      first to clock in does not pick a section,
              etc. The first                               section, they  get the last remaining          available.
                                                                                                 section available.
                                                                                       remaining section
     •. Any server
             server that is more
                             more than 10   minutes late instead gets the last remaining
                                         10 minutes                                                  allowing the first server in
                                                                                            section, allowing
                                                                                  remaining section,                              in
         to pick second
                 second to last.



                                                                                                            TP
                                                                                                            TP-DEFOO OOgS
                                                                                                                DEF000098
                   Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 5 of 35



     •o On
         On shifts
             shifts that
                     that all
                           all servers
                                servers areare inin at
                                                    at the
                                                        the same
                                                             same time
                                                                    time all
                                                                         allservers
                                                                             seryerspick   their own
                                                                                     pick their  own sections.
                                                                                                      sections. 1st
                                                                                                                  1st server   to arrive
                                                                                                                       server to  arrivehas
                                                                                                                                         has1st
                                                                                                                                             Lst
        choice,  last  server    to
         choice, last server to arrivearrive gets
                                              gets   the  last  unpicked  section
                                                      the last unpicked section
     •o TP
        TP Seating
            Seating Policy
                       Policy isis that
                                    that we
                                          we seat
                                              seat up  up until
                                                          until 3:10
                                                                 3:10 every
                                                                       every day
                                                                             day and
                                                                                 and sometimes     later ifif we
                                                                                      sometimes later         we are
                                                                                                                 are on
                                                                                                                      on aa wait.
                                                                                                                            wait.

Rotation
Rotation Policy
          Policy&& Guidelines:
                     Guidelines:
    o
   • On On slower,
              slower, non-holiday
                       non-holiday weekday
                                      weekday mornings,
                                                      mornings, managers
                                                                   managersmay    may have
                                                                                        have servers
                                                                                              servers go    gointo into rotation
                                                                                                                         rotation of
                                                                                                                                  of taking
                                                                                                                                      taking tables,
                                                                                                                                              tables, until
                                                                                                                                                         until all
                                                                                                                                                               all
       servers
        servers have
                   have arrived
                         arrived and
                                   and then
                                        then all all servers
                                                     servers go
                                                              gointo
                                                                   into sections
                                                                         sections no  nolater
                                                                                          later than
                                                                                                 than 11am.
                                                                                                        11am.
   •o Servers
        Servers addadd themselves
                        themselves intointo thethe NoNo Wait
                                                        Wait Rotation
                                                               Rotation afterafter clocking
                                                                                   clocking in in
    o
   • TheThe person
               person to
                       to seat
                          seat aa table
                                   table isis the
                                               the person
                                                     person to
                                                             to log
                                                                 log them
                                                                      them intointo the
                                                                                     theNoNo Wait
                                                                                              Wait app
                                                                                                     app
   •o The
        The newest
               newest server
                        server to
                                to be
                                    be added
                                        added intointo Rotation
                                                        Rotation willwill receive
                                                                           receive the
                                                                                     the next
                                                                                           next table     UNLESS the
                                                                                                 table UNLESS            the server(s)
                                                                                                                             server(s) prior
                                                                                                                                         prior inin rotation
                                                                                                                                                     rotation
       still
        still has
               has not  gotten aa table
                   not gotten             yet
                                   table yet
   •o Rotation
        Rotation isis generally
                       generally not
                                   not in
                                        in effect
                                            effect on    busy weekends
                                                      on busy  weekends and     and holidays
                                                                                      holidays and
                                                                                                 and ifif itit isis servers
                                                                                                                    servers must
                                                                                                                              must go   into sections
                                                                                                                                   go into   sections no   no
       later
        later than
                than 9am
                     9am

Bathroom Checklist-To
Bathroom  Checklist-To ensure
                            ensure our  our bathrooms
                                               bathrooms are        presentable and
                                                              are presentable         and accommodating
                                                                                           accommodating for         our guests
                                                                                                                for our  guests we     do hourly
                                                                                                                                   we do  hourly
bathroom
bathroom checks
          checks throughout
                   throughout each    each shift
                                              shift
    •o Every
       Every hour,
              hour, from
                      from 8am-3pm,
                              8am-3pm, there    there will
                                                        will be
                                                              be aa server
                                                                    server responsible
                                                                               responsible to to check
                                                                                                  check the
                                                                                                          the restrooms
                                                                                                               restrooms
   •o Servers
       Servers are
                are responsible
                      responsible for         checking:
                                        for checking:
           oo Mats
                 Mats areare laid
                              laid out
                                     out
           oo Garbage
                 Garbage can can isis not
                                        not overflowing
                                              overflowing && bag   bag isis in
                                                                             in receptacle
                                                                                 receptacle correctly
                                                                                              correctly
           oo Clean
                 Clean counters
                          counters
           oo All
                All light
                     light bulbs
                            bulbs are are working
                                            working
           oo Music
                 Music can be heard at
                          can    be  heard      at normal    volume
                                                   normalvolume
           oo Deodorizers
                 Deodorizers are    are functioning
                                         functioning and  and bathrooms
                                                                 bathrooms smell   smell good
                                                                                          good
           oo Soap
                Soap dispensers
                         dispensers have  have soap
                                                  soap inin them
                                                             them
           oo Main
                 Main bathroom
                         bathroom isis free  free ofof debris
                                                       debris onon the
                                                                     the counters,
                                                                           counters, mirrors
                                                                                         mirrors and
                                                                                                   and floors
                                                                                                        floors
           oo Floors
                 Floors are     dry
                          are dry
           oo Each
                 Each stall
                        stall isis free
                                   free ofof debris
                                              debris on on the
                                                           the floor
                                                                 floor
           oo Each      toilet isis clean
                Each toilet          clean andand free
                                                    free of
                                                          of debris
                                                              debris oror splatters
                                                                             splatters inside
                                                                                         inside the
                                                                                                the bowl,
                                                                                                      bowl, on
                                                                                                             on the
                                                                                                                 the seat
                                                                                                                       seat or
                                                                                                                            or on
                                                                                                                                on the
                                                                                                                                    the base
                                                                                                                                        base
           oo Garbage
                Garbage cans cans in  in stalls
                                         stalls have
                                                  have proper
                                                         proper sized
                                                                    sized bagsbags in
                                                                                    in them   and are
                                                                                       them and     are not
                                                                                                         not over
                                                                                                             over flowing,
                                                                                                                    flowing, stinky
                                                                                                                               stinky diapers
                                                                                                                                       diapers need
                                                                                                                                               need to
                                                                                                                                                    to be
                                                                                                                                                       be
                removed
                removed and   and     put
                                     put   in  a  kitchen   trash
                                            in a kitchen trash can   can
           oo Toilet
                Toilet paper
                          paper dispensers
                                    dispensers are   are full
                                                         full
   •o Please
       Please notify
               notify the
                        the MOD
                             MOD ifif the the bathrooms
                                                 bathrooms require
                                                                require aa substantial
                                                                               substantial amount
                                                                                              amount of of attention.
                                                                                                            attention.

Outside
Outside Seating
          Seating Policy:
                    Policy:
   •o Outside
         Outside seating
                   seating must
                             must be be fully
                                         fully set
                                               set up
                                                   up by
                                                      by 7:30am
                                                          7:30am daily
   •o AllAll chairs
             chairs must
                     must placed
                            placed around              every day,
                                      around tables every     day, chairs
                                                                   chairs are
                                                                            are never
                                                                                  never allowed
                                                                                           allowed to to bebe stacked
                                                                                                               stacked up
                                                                                                                        up past
                                                                                                                           past 7:30am
                                                                                                                                  7:30am
   •o Tables must       be  set   up
                 must be set up everyevery    day, starting
                                                   starting April 1st-Oct   3155.  If it is raining
                                                                  lst-Oct 31't. lf it is raining or  or    there  are extreme
                                                                                                                  are extreme     winds  do
                                                                                                                                         do not
                                                                                                                                            not put
                                                                                                                                                 put
         out umbrellas
        out   umbrellas oror table
                              table setting,
                                      setting, always
                                                always put
                                                         put chairs
                                                             chairs around
                                                                    around the tablestables regardless
                                                                                               regardless unless
                                                                                                              unless there is
                                                                                                                            is aa hurricane
                                                                                                                                  hurricane
   •. Anytime
        AnWime rain rain stops
                         stops mid mid shift,
                                       shift, outside
                                               outside seating
                                                        seating must
                                                                must be be fully set
                                                                                  set upup unless
                                                                                            unless itit is  after 1:30pm
                                                                                                         is after 1:30pm
   •o Iflf outside
            outside  seating   is
                                is put
                                   put into  rotation  as
                                        into rotation as  opposed    to  having servers specifically stationed outside, only
                                                                         having   servers     specifically    stationed             only the servers
                                                                                                                                             servers
        in
         in sections
            sections closest
                      closest to outside seating may   may take those tables.
                                                                           tables. A rotation
                                                                                         rotation sheet
                                                                                                    sheet must
                                                                                                             must bebe used
                                                                                                                       used
   •o Iflf there are
                  are 22 baristas
                         baristas on on shift and outside seating
                                                             seating isis short 11 or    more servers
                                                                                    or more      servers than 11 barista
                                                                                                                    barista should
                                                                                                                            should be be taken
                                                                                                                                         taken off
                                                                                                                                                off
        the bar
              bar and   put into
                  and put    into anan outside section and run run the   bar
                                                                          bar with   one    barista
                                                                                            barista

Consequences
Consequences for Punctuality,                 Behavior/Attitude, Performance,
                    Punctuality, Attendance, Behavior/Attitude,     Performance, etc-etc- Servers
                                                                                          Servers may
                                                                                                   may be
                                                                                                       be put
                                                                                                          put into
                                                                                                               into aa smaller
                                                                                                                       smaller
section as
        as aa consequence
              consequence for repeated
                               repeated issues.
                                         issues. Multiple
                                                 Multiple infractions
                                                          infractions will result
                                                                           result in
                                                                                   in aa write up.
                                                                                               up.

Tip Out- Servers tip out aa percentage of their daily sales to Baristas
                                                               Baristas & Bussers,
                                                                          Bussers, these are members
                                                                                             members that support them
throughout the shift.
                 shift. The percentage varies based on circumstances, such as  as the number of support people onon the
                                                                                                                     the shift
                                                                                                                         shift
       individual location
or the individual location that you work in.                                          percentage tip out for the day
                                          in. Your MOD will let you know what the percentage                     day is
                                                                                                                      is


                                                                                                                             TP DEF000099
                                                                                                                             TP DEFOOOOgg
                      Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 6 of 35


 (written on
(written    on the
                the communication
                    communication board board daily).
                                                daily). Tip
                                                        Tipoutout generally
                                                                   generally ranges
                                                                              ranges between
                                                                                      between 2-5%.
                                                                                                 2-5%. These   employees support
                                                                                                        These employees   support every
                                                                                                                                   every
server
 server throughout
         throughout the the shift  since there are only a fraction of support employees per shift these employees cannot
                            shift since  there   are only  a  fraction   of support  employees    per shift these employees  cannot solely
                                                                                                                                     solely
support    just one
 support just    one server,
                      server, they
                               they are
                                     arenot
                                          not allowed
                                              allowed to to fully
                                                             fully take
                                                                    take over
                                                                         over any
                                                                               any servers
                                                                                    servers duty
                                                                                            duty (pre-bussing/bussing).
                                                                                                  (pre-bussing/bussing).



Day LlPart2
Day1/Part   Menu Knowledge-
          2 Menu             thour 15
                 Knowledg€- ihour   15 minutes
                                       minutes
TP
 TPGuest
    Guest Accommodation
             Accommodotion Policy-lf
                              Policy-lf we
                                        we have
                                            haveit,
                                                  it,ifif we
                                                          we can
                                                              con do
                                                                  doit,it,ifif we
                                                                               we can
                                                                                   can get
                                                                                       getit,it,ifif we
                                                                                                     we can make we
                                                                                                        con make    we will!
                                                                                                                       will! At
                                                                                                                             At TP
                                                                                                                                TP we
                                                                                                                                   we are
                                                                                                                                      ore
extraordinarily
extroordinorily accommodating
                   occommodating to to our
                                        our guests
                                             guestsrequests
                                                      requests oror needs.
                                                                     needs. Our Our guests
                                                                                     guests are
                                                                                              are everything
                                                                                                     everything to
                                                                                                                 to us!!!
                                                                                                                    us!!!
This
 This is
       is to
           to be
              be adhered
                 adhered to
                          to by
                             by every
                                every employee
                                         employee of    of the
                                                            the company,
                                                                compony, no     no exceptions!
                                                                                    exceptions!

Menu
Menu Page
        Page11
 *TPPOLICY-
*TP   POLICY. ANYANYMORE          THAN 22DRINKS  DRINKS OR    OR 22DRINK
                                                                      DRINK COMPONENTS
                        MORETHAN                                                   COMPONENTS MUST       MUST BE     BECARRIED
                                                                                                                           CARRIED ON      ON A    TRAY, NO
                                                                                                                                                ATRAY,         NOEXCEPTIONS!
                                                                                                                                                                     EXCEPTIONSI
Gourmet
Gourmet Hot  Hot Drinks-20
                  Drinks-20 minutes
                                  minutes
      o
     • Unlimited
          Unlimited Coffee
                        Coffee (from(from the the urn)
                                                    urn) isis served
                                                               served in   in aa carafe
                                                                                  carafe pot,
                                                                                            pot, on on aa tray
                                                                                                            tray with
                                                                                                                   with thethe creamer
                                                                                                                                  creamer of         choice && number
                                                                                                                                                of choice           number of   of mugs
                                                                                                                                                                                    mugs
         needed
          needed for for the    table. Non-flavored
                          the table.        Non-flavored unlimited
                                                                 unlimited coffee  coffee isis always
                                                                                                 always poured
                                                                                                             poured tabletable side
                                                                                                                                  side
                   o
               o Flavored          coffee isi;:ffilJl,il:T;:Ht;1:#,1".tffi:ringing
                     Fravored coffee             served in a coffee mug, filled before bringing to
                          ■ Half and Half is put into the ceramic milk carton
                                                                                                                           to the
                                                                                                                               the table
                                                                                                                                      tabre

                          ■' All All other
                                       other milks
                                                 milks andand alternative
                                                                alternative milk/creamers
                                                                                    milk/creamers are      are putput into
                                                                                                                        into the
                                                                                                                               the clear
                                                                                                                                      clear mini
                                                                                                                                               mini vase
                                                                                                                                                       vase
    •o French
          French Press
                   Press isis aa non-filtered
                                   non-filtered brewingbrewing process
                                                                     process brewed brewed withwith purified
                                                                                                        purified water
                                                                                                                     water leading
                                                                                                                                leading to   to aa fuller
                                                                                                                                                    fuller bodied
                                                                                                                                                               bodied more
                                                                                                                                                                         more
         flavorful
          flavorful coffee.
                      coffee.
               oo TheThe French
                           French Presentation
                                        Presentation Policy   Policy is:
                                                                       is: French
                                                                            French PressPress pot      served on
                                                                                                  pot served       on aa round
                                                                                                                           round tray         with 66 components:
                                                                                                                                      tray with          components:11 coffee    coffee
                    mug
                     m,u8 upside
                             upside down down on  on aa doily     lined saucer
                                                          dojlv lined       spuger withwith11 sugar
                                                                                                  s,ueqr stick
                                                                                                           stjck perper guest,
                                                                                                                          guest, creamer
                                                                                                                                     q,rea.mgr of   of choice,
                                                                                                                                                         choice, coffee
                                                                                                                                                                    coffee specific
                                                                                                                                                                               specific
                   description
                     descriqtiqn card   card && sand        tiqgr attached
                                                   sand timer        attached to     to the
                                                                                         the "push
                                                                                               "push pole"
                                                                                                         pole" on  on the
                                                                                                                        the French
                                                                                                                              French press press
              oo SandSand timers
                             timers are  are 44 minutes,
                                                  minutes, French
                                                                French pressespresses mustmust be  be  presented
                                                                                                       presented         to the table before
                                                                                                                        to  the    table     before the   the 44 minutes
                                                                                                                                                                   minutes expires
                                                                                                                                                                               expires
              oo OnceOnce the timer is done the timer needs to be removed and guest instructed to push the plunger
                             the   timer     is done     the   timer     needs       to  be  removed         and    guest    instructed        to   push      the   plunger slowly
                                                                                                                                                                                slowly
                     o"*l all the way
                   down
                                  ''!ff"Ylilrst
                          ■ Servers MUST retrieve       retrieve the  the timers
                                                                              timers once
                                                                                        once the the coffee
                                                                                                       coffee has has been
                                                                                                                         been pressed
                                                                                                                                  pressed and   and return
                                                                                                                                                       return themthem thethe barbar
                                immediately
                                 immediately (if           you leave
                                                      (if you    leave the the timer
                                                                                  timer on on the
                                                                                                the table
                                                                                                      table    guests
                                                                                                               guests     will
                                                                                                                           will take      them!)
                                                                                                                                 take them !)
                          ■ Timers
                                 Timers must must be  be removed
                                                            removed in     in order
                                                                                order toto push
                                                                                            push the the plunger
                                                                                                            plunger down down all        the way
                                                                                                                                    al! the   way to  to the
                                                                                                                                                           the bottom
                                                                                                                                                                  bottom to to stop
                                                                                                                                                                                 stop
                                the
                                 the brewing
                                        brewing process
                                                     process and  and eliminate
                                                                         eliminate the    the coffee
                                                                                                coffee fromfrom overover brewing
                                                                                                                            brewing leadingleading to   to aa bitter
                                                                                                                                                                bitter coffee
                                                                                                                                                                        coffee
    •. Espresso
          Espresso Drinks
                      Drinks &   & Hot
                                     Hot Chocolates
                                            Chocolates
              oo Cappuccino=1/3
                    Cappuccino=l/3 espresso,    espresso, 1/3  t/3 foam
                                                                      foam &    & 1/3
                                                                                    1/3 steamed
                                                                                          steamed milk. milk. Topped
                                                                                                                 Topped with           cinnamon (available
                                                                                                                              with cinnamon             (available in   in decaf)
                                                                                                                                                                           decaf)
                   served      in  a   large   mug    on     a doily   lined     saucer
                    served in a large mug on a doily lined saucer and 1 sugar stick         and    1  sugar    stick
              oo Latte=1/3
                    Latte=1/3 espresso
                                     espresso and   and2l3 2/3 steamed
                                                                 steamed milk.   milk. Served
                                                                                         Served with with aa sugar
                                                                                                               sugar stickstick
              oo AllAll specialty
                         specialty espresso
                                         espresso drinks
                                                       drinks &   & Hot
                                                                     Hot Chocolates
                                                                              Chocolates are   are served
                                                                                                     served in          large mug,
                                                                                                                 in aa large     mug, on   on aa doily
                                                                                                                                                  doily lined
                                                                                                                                                            lined saucer,
                                                                                                                                                                    saucer, topped
                                                                                                                                                                               topped
                   with
                    with whipped
                            whipped cream   cream and and garnish
                                                              garnish (no (no sugar
                                                                                 sugar stick!)
                                                                                          stickl)
    •o HotHot Tea
                Tea Selection
                     Selection (Tea          Categories: black,
                                    (Tea Categories:           black, flavored,
                                                                         flavored, green, white,    white, herbed
                                                                                                               herbed and   and fruited).
                                                                                                                                   fruited). Decaf Decaf options:
                                                                                                                                                              options: AllAll Herbed
                                                                                                                                                                               Herbed
         and
          and Fruited,
                Fruited, Organic
                           Organic Breakfast
                                          Breakfast &    & Earl
                                                             Earl Grey.
                                                                   Grey.
              oo HotHot TeaTea Presentation
                                  Presentation Policy: Policy: Drink
                                                                  Drink tray tray with
                                                                                    with aa tea
                                                                                              tea potpot filled
                                                                                                          filled with
                                                                                                                    with hothot water,
                                                                                                                                  water, aa smallsmall mug mug &   & tea
                                                                                                                                                                      tea bag
                                                                                                                                                                           bag served
                                                                                                                                                                                  served
                   on
                    on aa doily
                            doily lined
                                     lined saucer
                                              saucer withwith 11 sugar
                                                                    sugar stickstick
              oo A fresh
                       fresh to to go
                                    go cupcup ofof tea
                                                    tea MUST
                                                           MUST be   be offered
                                                                          offered to   to guests to   to take
                                                                                                          take withwith them
                                                                                                                           them at   at the
                                                                                                                                          the end
                                                                                                                                               end of  of their
                                                                                                                                                           their meal
                                                                                                                                                                    meal
    •o Free
          Free Refillable
                 Refillable Drinks
                               Drinks are  are Fountain
                                                Fountain Drinks,
                                                               Drinks, Iced lced Teas      (excluding Chai),
                                                                                    Teas (excluding          Chai), Unlimited
                                                                                                                       Unlimited (urn)   (urn) Coffee
                                                                                                                                                 Coffee &        lced Coffee
                                                                                                                                                               & Iced   Coffee
              oo AllAll guests drinking
                                    drinking free free refillable
                                                          refillable drinks
                                                                        drinks MUST  MUST be  be offered
                                                                                                    offered aa to  to go    cup freshly
                                                                                                                       go cup      freshly filled
                                                                                                                                               filled to      take with
                                                                                                                                                         to take    with them
                                                                                                                                                                           them at  at
                    the end
                   the    end of of their
                                      their meal
                                              meal
    •o Unlimited
          Unlimited Coffee
                        Coffee isis charged
                                       charged per  per person, not     not by the        pot
                                                                                    the pot
              oo AllAll guests drinking
                                    drinking coffee
                                                  coffee MUST MUST be   be offered
                                                                              offered aa to to go cup cup to to take
                                                                                                                take withwith them
                                                                                                                                 them at       end of
                                                                                                                                           at end     of meal
                                                                                                                                                           meal
              oo Any guests that       that had
                                              had French
                                                     French press
                                                                press coffee
                                                                          coffee with with nono left
                                                                                                   left overs
                                                                                                        overs MUSTMUST be    be offered
                                                                                                                                  offered aa cup   cup of of urn    coffee to
                                                                                                                                                               urn coffee     to take
                                                                                                                                                                                  take
                   with
                    with them
                            them at   at the
                                          the end
                                                end of     their
                                                      of their mealmeal
    •o Drink
         Drink Specials/Drink Promos-varies
                                         Promos-varies by       by season
                                                                     season
    •o Flash
         Flash Cards
                 Cards review



                                                                                                                                             TP
                                                                                                                                             TP DEF000100
                                                                                                                                                DEFOOO1OO
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 7 of 35




Menu Page 3
Breakfast
Breakfast Menu Review-45 minutes
   •o *All
       *All Modified
            Modified dishes must have a toothpick         (that needs to be removed
                                          toothpick in it (that                     before serving
                                                                            removed before serving it
                                                                                                   it to
                                                                                                      to the guest)
                                                                                                             guest) to
       indicate that the dish has been altered-done by the cooks
   •o Servers
       Seryers need
                need to verify that the modified
                                        modified dish matches                         before taking it to a table
                                                      matches the order on the ticket before
   •o If
       lf modified
          modified dishes do not have toothpicks in them servers must notify the MOD and KM

When not to charge/When
              charge/When to charge-TP
                                 charge-TP Policy
                                            Policy
    •o DO  NOT CHARGE FOR:
       DONOTCHARGEFOR:
            o Extra
            o                 ingredient that already comes in the dish (ie: Wilbur extra bacon- do not charge
                Extra of any ingredient                                                                         charge for
                            bacon, just note "extra bacon" when
                additional bacon,                               when entering
                                                                      entering the order)
            o For condiment type items-ie:
            o                          items-ie: dressings.
                                                 dressings. If                                             ramekin do not charge
                                                             lf a guest wants a cup of BV instead of a ramekin             charge
                them
            o Swapping ingredients
            o              ingredients (86/Sub)- sub mozzarella for mixed cheese or sub avocado for onion      onion
   •o DO CHARGE FOR:
            o Each
            o   Each additional ingredient added into aa dish that does not already come in that dish (ie: Pesto Infusionlnfusion
                add Feta)
            o Any extra
            o                   portion of meat-
                     ertra full portion    meat- extra chicken breast, chicken salad,
                                                                                    salad, tuna salad, side of meat
   •o *Our
       *Our policy of not charging guests for extra ingredients
                                                        ingredients in a dish that already comes with that ingredient in it    it is
       due to the fact that often   guests eliminate   (86) ingredients                      subbing
                                                            ingredients in dishes without subbing it   it for another ingredient
       yet we do not reduce
                       reduce the price of the dish when
                                                      when we do this.
                                                                     this.
Appetizers
    •o MUST be rung in separately,
                          separately, WITHOUT any entrees on the order
    •o MUST be sent at least 5 minutes
                                  minutes prior to sending any entrees to the kitchen,
                                                                                    kitchen, never back to back
    •o MUST be called                kitchen "Kitchen, II have an out first on table 1".
                  called out to the kitchen                                             1". This is the only way to ensure apps
       get out in a timely
                    timely  manner
    •o MUST be ready to serve within 5 minutes
                                            minutes by Kitchen and Server
   •o Some Apps are made by the kitchen and some by the servers,    servers, varies by location-review with Trainee
    •o Review   Seasonal Specials Apps
Breakfast
Breakfast Meat
          Meat Sides
    •o Pork Sausage
    •o Chicken Sausage
                 Sausage
    •o Ham
    •o Bacon
    •o Pork
        Pork Roll
Breads
Breads
    •o English
        English Muffin
                Muffin
     o
    • Thick sliced Multigrain
                    Multigrain
    •o Sourdough
       Sourdough
    •o Rye
    •o Bagels
    •o Ciabatta
       Ciabatta
    •o Brioche Bread
                 Bread
    •o Wheat Pita

                                                                                                       TP DEF000101
                                                                                                       TP DEFOOO1O1
                 Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 8 of 35


    .•  Wheat Wrap
        Wheat   Wrap
    o•  Udi's Gluten
        Udi's Gluten Free
                     Free Bread
                           Bread
Syrup &
Syrup                      options for
        Reduction/Sauce options
      & Reduction/Sauce             for pancakes,
                                        pancakes, waffles
                                                  waffles &         toast (regular
                                                            French toast
                                                          & French                 syrup, maple
                                                                          (regular syrup, maple syrup, sugar free
                                                                                                syrup, sugar  free syrup,
                                                                                                                   syrup,
strawberry
strawberry reduction,
            reduction, caramel sauce, Hershey's
                       caramel sauce,             chocolate syrup)
                                       Hershey's chocolate  syrup)

Pancakes-Trainer describe
Pancakes-Trainer describe each one, identifying
                          each one, identifying toppers
                                                 toppers on each (look
                                                         on each (look for),        served with
                                                                              sides served
                                                                        for), sides        with

Waffles- Trainer
Waffles- Trainer describe each one,
                 describe each      identifying toppers
                               one, identifying  toppers on each (look
                                                         on each (look for),
                                                                        for), sides served with
                                                                              sides served with

French Toasts-
French Toasts- Trainer
                 Trainer describe       one, identifying
                                   each one,
                         describe each        identifying toppers
                                                           toppers on  each (look
                                                                    on each  (look for),
                                                                                    for), sides  served with
                                                                                          sides served    with
                  Dishes- Trainer
Eggstraordinary Dishes-
Eggstraordinary            Trainer describe       one,  identifying  toppers  on each   (look
                                             each one, identifying toppers on each (look for),
                                   describe each                                               for), sides
                                                                                                      sides served with
                                                                                                            served  with
    o
    • All
        All dishes made with
            dishes made   with whole  eggs are
                                whole eggs      cooked in
                                            are cooked       margarine but
                                                          in margarine  but can
                                                                            can be   made in
                                                                                 be made     in oil
                                                                                                oil or veg spray
                                                                                                    or veg  spray at guests request
                                                                                                                  at Suests request
    o•       dishes with
         All dishes
         All         with eggegg whites
                                  whites are    cooked in
                                           are cooked         veg spray
                                                          in veg  spray unless       otherwise requested by
                                                                          unless othenarise                        the guest
                                                                                                               by the   guest
    o•   Adding meats
         Adding   meats &   & or  vegetables to
                               or vegetables    to egg   dishes upcharge
                                                   egg dishes                 amount       and
                                                                  upcharge amount and options    options
    .•   Egg Choices-
         Egg  Choices- Whole       eggs or
                          Whole eggs      or Egg  Whites with
                                             Egg Whites     with aa St.00
                                                                      $1.00 upcharge
                                                                             upcharge
    .•   Egg Style
         Egg  Style Options-
                     Options- Scrambled,
                                 Scrambled, Over               Over Medium,
                                                      Easy, Over
                                                Over Easy,            Medium, Over Over hard,
                                                                                          hard, Poached,     Sunny Side up,
                                                                                                  Poached, Sunny                Basted, Omelet
                                                                                                                           up, Basted,   Omelet
         Style, Frittata
         Style,                                   (alert  guest
                           Style, Hard Boiled (alert guest that
                Frittata Style,                                         this willtake      15-20   minutes)
                                                                  that this will take 15-20 minutes)
              o   Fried is
              o Fried      is not aa true       cooking style-
                                           egg cooking
                                     true egg                      ask guest
                                                           style- ask              they want
                                                                        guest ifif they          the eggs "up,
                                                                                          want the          "up, flipped
                                                                                                                 flipped over
                                                                                                                           over & how    they would
                                                                                                                                   how they   would
                  like  the yolks
                  like the    yolks cooked")
                                      cooked")
              o *We
              e   *We can       accommodate a guest's
                          can accommodate                      request for
                                                    guest's request      for soft boiled
                                                                                      boiled eggs asas well
                                                                                                       well as         boiled eggs, however
                                                                                                             as hard boiled          however hard
                                                                                                                                                hard
                                   require
                  boiled eggs require
                  boiled                     a 15  minute    cook   time  and
                                                   minute cook time and the      the   guest
                                                                                       guest  must   be
                                                                                                     be alerted
                                                                                                        alerted   of
                                                                                                                   of the length
                                                                                                                          length  of
                                                                                                                                  of time
                                                                                                                                     time  that itit will
                                                                                                                                                     will
                  take for
                  take         them to be made
                          for them                  fresh for
                                             made fresh      for them)
                                                                 them)
              o
              o Dishes seruedserved with       eggs- Traditional,
                                       with 2 eggs-                   Skillets, and Benny's
                                                     Traditional, Skillets,             Benny's
              o
              o Dishes served with                                Huevos, Garden Frittata
                                       with 3 eggs-Omelets, Huevos,
              o   Guest may add
              o Guest             add or   reduce the number
                                        or reduce        number of   of eggs in anyany dish
                                                                                         dish
              o   Guests may modify
              o Guests              modify the
                                             the way   eggs are
                                                  way eggs                          prepared
                                                                   specifically prepared in
                                                               are specifically                 in the menu
                                                                                                       menu
              o
              o Potatoes come           with diced peppers
                                come with            peppers and and onions
                                                                       onions in in them,              accommodate without
                                                                                     them, we CAN accommodate             without peppers
                                                                                                                                   peppers and or
                  onions
                  onions
                        • we  We cANNor        remove the
                                   CANNOT remove                            that is in the potatoes
                                                               seasoning that
                                                         the seasoning                                           pepper, paprika,
                                                                                                         (salt, pepper,
                                                                                              potatoes (salt,                        garlic powder,
                                                                                                                           paprika, garlic  powder,
                                       powder)
                              onion powder)
              o
              o All benedicts
                       benedicts come        with soft poached eggs
                                     come with                                            runny, we CAN
                                                                           which are runny,
                                                                     eggs which                        CAN accommodate egg modifications
              o                        made with chicken NOT
                         chorizo is made
              o Our chorizo                                    NOT pork
    o
    •                Trainer describes each one,
         Omelets- Trainer
         Omelets-                                  one, identifying
                                                          identifying toppers on each (look    (look for),
                                                                                                      for), sides   served with
                                                                                                            sides served    with
              o   Any
              o Any     guest    subbing eggwhites
                                 subbing    eggwhites eggin       dishes
                                                             egg dishes    must     be  asked  2  questions
                                                                                        asked questions        by  the  server-    do you
                                                                                                                   the server- 1. do   you want
                  cheese on the omelet; 2- do vou
                  cheese                               you want butterbutter on          muffin?
                                                                              on the muffin?
                            H:::""rT5l;i;i"
                        • Cheeses available:
                                   o             (cheddar/jack)
                                   • Mixed (cheddar/jack)
                             •. Jack
                             •o Cheddar
                             •o American
                                 American
                             •o Feta
                            •o Mozzarella
                            •o Swiss
                                 Swiss
                            •o Check any specialty cheeses on the seasonal
                                                                      seasonal specials not listed here
    •o                    you- Trainer
         Good & Good for you-                               identifying toppers on each (look for),
                                Trainer describe each one, identifying                                            with
                                                                                               for), sides served with
            o All eggwhite
            o      eggwhite dishes are cooked    in veg spray
                                                        spray to keep  it healthy
    •r   Review Flash
                Flash Cards




Kids Menu Review-lo
          Review-lo minutes
    •o For guests with children,
                       children, ask if                                                        meals?
                                     if they would like kids meals out first or with all other meals?

                                                                                                                      TP_DEFOOOl02
                                                                                                                      TP DEF000102
                   Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 9 of 35


     o•   Call all
          Call  all out
                    out firsts   to the
                         firsts to        kitchen right
                                     the kitchen           before or
                                                     right before    or right
                                                                         right after  ringing in
                                                                               after ringing   in
     o•   All kids
          All  kids drinks
                     drinks are    served in
                             are served      in aa srnall to go
                                                   small to   go coffee    cup  with a
                                                                 coffee cup with a lid  lid
     o•   Kids hot
          Kids        chocolates must
                 hot chocolates       must be     served at
                                             be served        100°, never
                                                           at 1000,           hotter (must
                                                                      never hotter     (must alert   barista of
                                                                                             alert barista         kids hot
                                                                                                                of kids hot chocolates)
                                                                                                                            chocolates)
     o•   Specialty    drinks for
          Specialty drinks      for kids
                                      kids are
                                           are upcharged
                                                 upcharged S1.50
                                                               $1.50
     o•   *lf
          *If an
               an adult   orders off
                   adult orders     off the   kids menu
                                         the kids           allow itit at
                                                     menu allow        at the  kids menu
                                                                           the kids         price, just
                                                                                     menu price,         let itit gol*
                                                                                                    just let      go!*
     o•   Flashcards
          Flashcards




    1/Part 3
Day l/Part            Dish Station,
             Bussing, Dish
           3 Bussing,      Station, Hosting/Seating,    Steps of
                                                     TP Steps
                                    Hosting/Seating, TP          Service -- 45minutes
                                                              of Service    45minutes
Pre-Bussing Mid
Pre-Bussing  Mid Mea!-Whether
                  Meal-Whether or        not you
                                     or not   you have            scheduled, you
                                                          busser scheduled,
                                                  have aa busser                  are fully
                                                                              you are  fully responsible   for pre-bussing
                                                                                             responsible for   pre-bussing and
                                                                                                                            and
bussing your
bussing your tables.
             tables. Bussers     will first
                       Bussers will              tables that
                                            buss tables
                                      first buss             are most
                                                        that are  most cleared
                                                                        cleared over  tables that
                                                                                over tables   that have   not been pre-bussed.
                                                                                                   have not been    pre-bussed.
     o
    • AtAt every visit to
           every visit       table you
                       to aa table you shoutd     be staying
                                          should be          on top
                                                     staying on      of table
                                                                 top of table maintenance,              items from
                                                                                               remove items
                                                                              maintenance, remove              from the  table that
                                                                                                                     the table that
        guests clearly no
        guests clearly  no longer   need (empty
                            longer need             sugar packets,
                                            (empty sugar            empty glass/mug,
                                                           packets, empty   glass/mug, empty     side plate,
                                                                                         empty side           empty french
                                                                                                      plate, empty           press pot,
                                                                                                                     french press  pot,
         etc)
         etc)
              End of
Pre-Bussing End
Pre-Bussing          Meal- After
                  of Meal-        asking your
                            After asking       table ifif you
                                         your table           can wrap
                                                          you can        anything for
                                                                   wrap anything       them, you
                                                                                   for them,       then ask ifif you
                                                                                              you then               can take
                                                                                                                 you can take items
                                                                                                                               items
out of
out of their
       their way
              way and
                  and stack
                      stack up  dishes with
                            up dishes  with ramekins,
                                             ramekins, utensils
                                                           utensils and  mugs/glasses on
                                                                    and mugs/glasses    on top
                                                                                           top (as
                                                                                               (as much
                                                                                                   much asas you   can quickly
                                                                                                              you can  quickly collect
                                                                                                                                 collect
& easily carry). This
& easily         This ultimately  helps you
                      ultimately helps      turn your
                                        you turn your tables     much faster
                                                          tables much   faster once the table
                                                                               once the        clears, thus
                                                                                         table clears,       increasing your
                                                                                                       thus increasing    your
 sales/tip opportunities
sales/tip  opportunities each    each shift
                                       shift
 Bussing- Bussers
Bussing-   Bussers are       not typically
                        are not                scheduled on
                                   typically scheduled      on weekdays        unless it is a holiday
                                                                 weekdays unless                 holiday or    busy season.
                                                                                                           or busy   season. AllAll,FQH    employees are
                                                                                                                                    FOH e.m,plovees       are
 resoonsible for
responsible   for b.us-sinq
                    bussing lh?if       gwn gnd
                                  their own     and helpina
                                                     helping buss      each othels
                                                               buss.eacb      other's tobles.
                                                                                         tables.
 Bussing your
Bussing   your tables
                tables can be        accomplished in
                                  be accomplished          one trip,
                                                        in one   trip, unless    it's a 66 top
                                                                        unless it's        top oror larger   that you are
                                                                                                     larger that            clearing or
                                                                                                                       are clearing     or setting.
                                                                                                                                            setting.
 *How
 *How to buss
           buss inin 7 I tip:
                          trip:
          1. Look for
          1.            for your    barista, host,
                             your barista,            busser or
                                               host, busser        manager to
                                                               or manager       to signal how many  many are needed
                                                                                                                 needed atat the  table, ifif you
                                                                                                                             the table,       you cannot
                                                                                                                                                   cannot
              find them
             find      them just
                               just set itit for            *Weekdays
                                             for a 2 top. *Weekdays are generally generally 2 tops,                        usually larger
                                                                                                          weekends are usually
                                                                                                   tops, weekends                              sized tables
                                                                                                                                     larger sized    tables
          L. Grab
          1.  Grab placemats,
                        placemats, glasses,        silverware for
                                       glasses, silverware       for the           (put silverware rollups
                                                                      the table (put                     rollups inside  the glass)
                                                                                                                  inside the   glass) in one
                                                                                                                                          one hand
                                                                                                                                                 hand
          2.
          2. Grab
              Grab 1               wipe for
                           table wipe
                        1 table          for the
                                               the other   hand, do not le
                                                    other hand,                  the wipe
                                                                             le the            touch the placemat
                                                                                      wipe touch            placemat
          3.
          3. Use
              Use a bus  bus tub
                               tub or cart     with
                                       cart with     bus tubs   (store   dependent)
                                                                (store dependent) if thereif there    are more items
                                                                                                          more          than you
                                                                                                                  items than               remove in
                                                                                                                                you can remove        in one
                                                                                                                                                         one
             trip (one (one tub in middle        shelf is for
                                       middle shelf                       including food
                                                                   trash including
                                                               all trash
                                                          for all                               trash, tub
                                                                                        food trash,     tub onon top shelf     for
                                                                                                                      shelf is for
                                                                                                                            is      all plates,   ramekins
                                                                                                                                        plates, ramekins
                       silverware, bottom
              and silverware,
              and                     bottom shelf            next to
                                                  shelf and next     to tubs
                                                                        tubs are    for glasses, mugs, pitchers,
                                                                               are for                                  syrup bottles
                                                                                                              pitchers, syrup   bottles
                     r• WhenWhen not using using a tub or    cart always put
                                                         or cart             put the silverware into         the water pitcher
                                                                                                       into the          pitcher and if     water pitcher
                                                                                                                                         if water   pitcher is
                                                                                                                                                             is
                            empty
                            empty    you         put
                                            can put   glasses  inside   of
                                                                         of the   pitcher.    *TP
                                                                                              *TP POLICY-DO NOT DUMP
                                                                                                    POLICY-DO      NOT OUMP      ANY    LIQUIDS     OTHER
                                                                                                                                        LIQUIDS OTHER
                            THAN WATER
                            THAN     WATER INTO THE WATER PITCHER*)     PITCHER*I
                      o     Sweep the floor
                      • Sweep                   'NTOTHEWATER
                                            floor if necessary
                                                     necessary
          4.
          4. Put tub  tub or    stack of
                            or stack   of items
                                           items on      chair, wipe
                                                   on a chair,                table, set the table,
                                                                 wipe the table,                                             stack, wipe the seat and
                                                                                                  table, grab the tub or stack,                         and
              bring to dish
              bring          dish station
          5.  lf there is debris on the floor return
          5. If                                         return with a broom
                                                                          broom and butler                                    under/around the table
                                                                                           butler and sweep the floor under/around
                    •o The  The floors always need  need to be kept debris free,   free, sweeping
                                                                                          sweeping most likely needs  needs to be donedone after eacheach
                            table turn.
                                    turn.
•o Condiments must be restocked    restocked whenwhen depleted or an item is missing

Dish         Etiquette-se parate and
Dish Station Etiquette-separate    ond stack
                                        stock some
                                                same dishes!
     o
    • Silverware   goes     silverware soaking bin-if container is full
                         in silverware                                         dishwasher to get a new container or get
                                                                      full ask dishwasher                                 get a new
        container yourself
        container yourself to
                            to start a new bin
    •o Ramekins go in ramekin
                        ramekin soaking bin-if container is fullfull ask dishwasher
                                                                         dishwasher to get a new container or get   get aa new
        container yourself
        container yourself to start a new bin
    •o Glasses and mugs go in rack specific holders (small(small glass racks, large glass racks & mug racks)
                                                                              large glass
            oo Before pushing
                        pushing through full racks make sure there is no rack already behind it, call out to the dishwasherdishwasher
                * n pushing full racks through then put a replacement rack back in its spot.
                when
                                j;:
                         "t' lil::                               l,?[:i                 ff til:T,i::i        [ :::ffi
                     • WheneverJi,:i:ffiHxJ                                                           o *y,o
                                                                 J:tl1T thru they must be next priority
                                     full glass/mug racks get pushed                                            ru n n n g,through
                                                                                                             to running     h ro u g h

                              machine. If
                         the machine.                    dishwasher at the station and
                                          lf there is no dishwasher                       you  push a full rack  through,    you must
                                                                                                                             you   must


                                                                                                                            TP_DEFOOOl03
                                                                                                                            TP DEF000103
                Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 10 of 35


                                  go on the other side and run those through the dish machine (lift door handle, slide rack in
                                  centering it,
                                              it, close the door-
                                                             door- this will start the washing
                                                                                        washing cycle)
                                                                                                  cycle)
               oo *Never
                     *Neyef ever elpr stack glasses
                                               glasses or mugs on the dirty dish counter and leave them,                willfall
                                                                                                           them, they will   fall and break and
                     cause an injury
               oo Iflf there are no back up racks go un-rack glasses     glasses with team mates immediately and bring back empties to
                     dish station
      •o Wipe dishes and ramekins free of as much debris as possible-the      possible-the machine
                                                                                            machine can only do so much
     •o Dishes
          Dishes   must    ALWAYS        be stacked in same shape/size piles neatly
     •o Iflf there are clean tablewares (dishes, glasses, mugs, ramekins) grab some and restock them where                 where they belong
          throughout
          throughout the shift when     when time permits
Hosting
Hosting & Seating
              Seating Tables
      o
     • Hosts are not typically scheduled on weekdays unless it is aa holiday or busy season. Every               Every person in the FOH is
          responsible for seating guests, not just the baristas    baristas or managers.
                                                                               managers.
     •o Seating
          Seating is a first come first serve, if      if you have a table in your
                                                                                your section and you are seating the door  door you may take
         those guests to your    your table but be fair when seating, don't be a table hog
               o TP welcomes our guests to choose specifically where
               o                                                                where they would like to sit and we will      ALWAYS HAPPILY
                                                                                                                         wiIIALWAYS
                    seat them where  where they chose unless that table is slated for aa party party that ISlS AHEAD OF THEM or for a     a large
                    party that you must seat there due        due to no other seating options for the larger party
    •o While at the host stand you are responsible   responsible for greeting
                                                                        greeting guests at the counter & adding parties names into     into the
         No Wait app-when
                      app-when taking taking their info ask for their number
                                                                          number so that you can text them to let them know when     when their
         table is ready
    •o When you are taking     taking aa party to seat, you must "seat" them in the No Wait app
                  o
                  • When we are in rotation   rotation or slow the seater must alert the server that they were    were just seated
TP Steps of Service
               Service
    1.1. Greet your
                  your table withinwithin 2 minutes,
                                              minutes, with a fresh water pitcher
                                                                               pitcher with aa lemon
                                                                                                lemon slice, if there is not already aa pitcher
         on the table
     2. Ask guests if they have dined with us before,
     2.                                                     before, tell
                                                                     tell them the flavored coffee and soups of the day
               a. Point out both drink pages and seasonal
               a.                                             seasonal specials, ask if they'd like a few moments to look over drink
                   choices
                    choices or are they ready to order any drinks
                           i.i. If
                                 lf they order coffee ask them if they would like our regular or French press coffee      coffee
               b. Mention personal &/or guest favorites
               b.
    3. Take drink order and go enter itit into POS
    3.                                                      POS immediately,
                                                                immediately, get any drinks that are made by server to return to table
         with while bar drinks are being made
    4. Return to take food order and drop off non-bar
    4.                                                        non-bar made
                                                                         made drinks
               a.
               a.  Write      every    order  down,   including
                                                      including  modifications,    read back each guests order with their their specific
                   modifications
                    modifications
               b. Immediately
               b.   lmmediately go enter food order into POS,         POS, do not stop to take another tables order EVER!  EVER!
                           i.i. If
                                 lf you have been seated with another table greet them on your way to the POS terminal         terminal to let
                                 them know you will be back shortly ("good morning, II will be back shortly with your water!")
               c. Iflf any guests
               c.             guests ordered a dish that comes comes with toast ask if they would like jelly
                           i.i. If
                                 lf they would like jelly then be sure to bringbring jelly to the table either
                                                                                                         either before   their food is served or
                                                                                                                 before their
                                 while their
                                         their food is being served to them
    5. Stop by table to give them an ETA on their food and to see if there is anything
    5.                                                                                           anything you can bring    them. Check for
                                                                                                                    bring them.
         drink refills & Pre-bus!
                              Pre-bust
               a. Iflf ticket times hit 15 minutes or longer immediately bring your tables fruit bowls if in the AM hours or
               a.
                   chips and salsa in the PM       PM hours
    5. When food is ready, have as many runners necessary to be able to serve all
    6.                                                                                              al! the guests at the same
                                                                                                                            same time in one
         trip. No guest should be left waiting for their      their food   while others  at the  table have   food in front  of them. Check for
         drink refills & Pre-bus!
                               Pre-bus!
               a. Before walking
               a.               walking away ask the table if    if you can bring anything
                                                                                    anything out for the table such as more napkins,
                                                                                                                                   napkins,
                   drinks, tabasco, sriracha, etc


                                                                                                                TP DEF000104
                                                                                                                TP DEFOOOI04
                Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 11 of 35



 7. Stop
7.     Stopback
              back at   at the
                            the table
                                  table after
                                           after atat least
                                                       least 22minutes
                                                                  minutes or    or bites.
                                                                                     bites. Ask Ask the
                                                                                                      the table,
                                                                                                            table, "did"did your
                                                                                                                             your meals
                                                                                                                                      meals comecome outout toto your
                                                                                                                                                                   your
     liking?".
       Iiking?". Pre-bus!
                      Pre-bus!
           a.a. Iflf any
                       any guest
                               guest isisunsatisfied
                                           unsatisfied with with their
                                                                    their dish,
                                                                            dish, TP  IPPolicy
                                                                                           Policy isis that
                                                                                                        that we we will
                                                                                                                      will remake
                                                                                                                            remake aanew  new dish
                                                                                                                                                 dish oror aa different
                                                                                                                                                               different dish
                                                                                                                                                                            dish
                  immediately
                    immediately ifif they  they simply
                                                   simply do  do not
                                                                   not like
                                                                         like what
                                                                                what theythey ordered-we
                                                                                                  ordered-we never    never saysay no!
                                                                                                                                     no!
             b. Any
            b.     Any compliments
                           compliments about   about the  the food
                                                                food should
                                                                        should be    be shared
                                                                                          shared withwith thethe kitchen
                                                                                                                   kitchen staffstaff always
                                                                                                                                        always
 8. Stop
8.    Stop back
              back at   at the
                            the table
                                  table approximately            10
                                           approximately 10 minutes later to see if there is anything the
                                                                      minutes       later    to  see   if there     is  anything      the table
                                                                                                                                           table needs.
                                                                                                                                                    needs. Check
                                                                                                                                                               Check forfor drink
                                                                                                                                                                             drink
     refills
       refills && Pre-bus!
                     Pre-bus!
 9. When
9.    When itit appears
                     appears guests
                                  guests are are all
                                                   all done
                                                       done eating
                                                                eating return
                                                                           return to   to ask
                                                                                            askhowhow they
                                                                                                         they areare doing,
                                                                                                                        doing, cancan you
                                                                                                                                        you bring
                                                                                                                                              bring them
                                                                                                                                                      them anything.
                                                                                                                                                               anything. Read Read
      your guests
     your     guests and  and ifif they
                                    they seem
                                            seem finished
                                                    finished eating
                                                                  eating ask  ask guests
                                                                                    guestsifif you you can
                                                                                                         can wrap
                                                                                                                wrap any  any left
                                                                                                                               left overs
                                                                                                                                     overs forfor them
                                                                                                                                                   them    (we
                                                                                                                                                            (we   do  not   offer
                                                                                                                                                                   do not offer
      to bring
     to   bring containers
                    containers to     to the
                                          the table
                                               table for for them
                                                              them to  to wrap
                                                                            wrap their
                                                                                     their own own food.
                                                                                                      food. We  We onlyonly bring
                                                                                                                              bring containers
                                                                                                                                       containers ifif aa guest
                                                                                                                                                            guest specifically
                                                                                                                                                                     specifically
     requests
      requests to    to wrap
                          wrap their
                                   their own
                                           own food).
                                                  food). Check
                                                             Check for  for drink
                                                                              drink refills
                                                                                        refills && Pre-bus
                                                                                                     Pre-bus
10.
 10. Return
      Return withwith wrapped
                           wrapped food, food, askask ifif anyone
                                                           anyone isis interested
                                                                           interested in      in an
                                                                                                  an after
                                                                                                      after breakfast
                                                                                                               breakfast or   or lunch
                                                                                                                                   lunch beverage
                                                                                                                                           beverage or   or dessert.
                                                                                                                                                              dessert. Iflf they
                                                                                                                                                                              they
     indicate
      indicate they they are are ready
                                   ready forfor the
                                                 the check
                                                        check drop
                                                                 drop it, it, ensure
                                                                               ensure them them there
                                                                                                    there isis nono rush
                                                                                                                       rush && toto take
                                                                                                                                     take their
                                                                                                                                            their time.
                                                                                                                                                    time.
            a. Make
           a.      Make itit clear
                                 clear that
                                         that you
                                               you willwill return
                                                             return to  to collect
                                                                            collect payment
                                                                                         payment and   and not not toto gogo up
                                                                                                                             up toto the
                                                                                                                                      the hostess
                                                                                                                                            hostess areaarea toto pay.
                                                                                                                                                                    pay.
            b. Before leaving the table ask all
           b.    Before        leaving    the  table     ask   all  guests
                                                                     guests    if
                                                                                if they would like a to have their drinks to take with them (bring
                                                                                  they     would     like  a   to  have    their    drinks   to  take    with    them     (bring
                 toto gogo cups
                              cups for
                                     for carafe
                                          carafe coffee,
                                                    coffee, makemake aa freshfresh to  to go
                                                                                           go cup
                                                                                                cup for
                                                                                                      for hot
                                                                                                           hot teas)
                                                                                                                  teas)
            c. Take
           c.                payment ifif guest
                   Take payment              guest gives
                                                       gives payment
                                                               payment
11.
 11. Return
      Return to  to collect        payment, tell
                      collect payment,            tell guests
                                                        guests you you will
                                                                         will back
                                                                                 back with
                                                                                         with their
                                                                                                  their change
                                                                                                          change ifif cashcash payment
                                                                                                                                 payment (TP   (TP POLICY
                                                                                                                                                    POLICY *DO  *DO NOTNOT
     EVER
      EVER ASK ASK IF  lF THEY
                          THEY NEED NEED CHANGE*),
                                             CHANGE*),        process
                                                               process      payment
                                                                            payment         and    return    to  the
                                                                                            and return to the table within 5 minutes, never longer.
                                                                                                                         table  within    5  minutes,      never     longer.
            a. Iflf there
           a.         there isis an an issue
                                        issue with
                                                with processing
                                                         processing the   the payment
                                                                                 payment causing causing aa delay
                                                                                                                delay you you must
                                                                                                                                must stop
                                                                                                                                        stop andand return
                                                                                                                                                      return to to the
                                                                                                                                                                    the table
                                                                                                                                                                         table to  to
                 keep
                   keep them them up  up to
                                          to speed
                                              speed with with the
                                                                the delay
                                                                      delay
12.
12. When
      When dropping
                dropping their   their change
                                         change or  or credit
                                                         credit card
                                                                   card slip
                                                                           slip off
                                                                                  off bebe sure
                                                                                            sure to to tell
                                                                                                        tell the
                                                                                                              the guests
                                                                                                                     guests that
                                                                                                                               that "it
                                                                                                                                      "it was
                                                                                                                                          was aa pleasure
                                                                                                                                                   pleasure serving
                                                                                                                                                                  serving you
                                                                                                                                                                            you
     today
      today and and II hope
                          hope theythey come
                                          come back        to  see    me   again,
                                                   back to see me again, have a        have     a  great
                                                                                                   great   day!
                                                                                                            day! lfIf   you
                                                                                                                        you  need
                                                                                                                              need anything else let me know, I'll
                                                                                                                                      anything     else   let  me    know,     l'll
     be   around"
      be around"




                                                                                                                                         TP DEF000105
                                                                                                                                         TP DEFOOO1O5
          Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 12 of 35




                                     DAY 11 TEST
                                            TEST (Print Test Page)
1. List
1.      proper TP Uniform:
   List proper

2. How are sections picked?
2.                  picked?

3.
3.   What time do we seat up until?
4.
4.         willwe
     What will we not accommodate
                      accommodate for our guests?
                                             guests?
5.
5.   What do we  greet new tables with?
6.
6.                                           points) & how can it be made stronger or
     Describe French Press Coffee (list main points)                                  weaker?
                                                                                   orweaker?
7. List the components
7.          components served in the French       presentation?
                                     French Press presentation?

8. Which hot teas are naturally decaffeinated?
8.                              decaffeinated?

9. List the 4 drinks that are free refills:
9.

10.
10. How is unlimited (urn)coffee charged?
                                  charged?
11.
11. How does  the kitchen
                  kitchen let us know   which dishes have been modified?
                                        which                  modified?
12.
12. What is TP Do Not
                   Not Charge for Policy?
                                   Policy?

13. What is the TP Charge for Policy?
13.                           Policy?

14.           servers do when
14. What must servers    when they have an out first?

15.                                           (Hint: there are 5 choices)
15. What sides of breakfast meat do we offer? (Hint:             choices)

15. What breads do we offer?
16.

17. What 3 syrups
17.        syrups do we offer?

18. What style is not a true egg cooking style? What should you ask if
18.                                                                                                 (Hint: there are 3
                                                                         someone orders this style? (Hint:
                                                                      if someone
    questions)
19. What egg cooking style requires the guest to be notified that it will take 12 minutes
19.                                                                               minutes to cook?

20. Egg
20.                            what? What 2 questions should you ask when aa guest subs egg whites?
    Egg whites are cooked with what?                                                        whites?

21. What cheeses do we have?
21.

22.
22. Which skillet has bacon in it?
                        potatoes?
23. What comes in our potatoes?
23.
24.       omelets are automatically made
24. Which omelets                                 whites? List the sides served with each one
                                    made with egg whites?

                                 your guest when
         question should you ask your
25. What question
25.                                         when they
                                                 they order kids meals?

                                                        required to enter in the POS in order to send the order?
26. Iflf your guest does not order a drink what are you required
26.

27. What do you do if
27.                              not satisfied with their meal?
                   if a guest is not


                                     Day 11 Shift Evaluation
                                     Day                     (filled out by trainer)
                                                  Evaluation (filled
                                                           Needs Improvement
                                                                   lmprovement                 Excellent
                                                                                               Excellent

                                                                                            TP DEF000106
                                                                                            TP DEFOOO1O6
              Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 13 of 35



                uniform
                    proper uniform
Arrived promptly in proper                                  L
                                                            1       2
                                                                    2        3
                                                                             3        4                      5
                     initiative
Demonstrated sense of urgency & initiative
Demonstrated                                                t
                                                            1       2
                                                                    2        3
                                                                             3        4                      5
Receptivetofeedback&direction
Receptive to feedback & direction                           L
                                                            1       2
                                                                    2        3
                                                                             3        4                      5
                   training
       along-side Trainer during
Works along-side          during training                   t
                                                            1       2
                                                                    2        3
                                                                             3        4                      5
Demonstrated
Demonstrated upbeat,       attitude
                        positive & friendly attitude
                upbeat, positive                            !
                                                            1       2
                                                                    2        3
                                                                             3        4                      5
Wasattentive,focused&composed
Was attentive, focused & composed                           1
                                                            1       2
                                                                    2        3
                                                                             3        4                      55
Askedquestions
Asked questions                                             t
                                                            1       2
                                                                    2        3
                                                                             3        4                      5
                       skills
Demonstrated good communication skills
Demonstrated                                                7
                                                            1       2
                                                                    2        3
                                                                             3        4                      5

Trainer Signature & Date                                        Trainee Signature & Date
                                                                                    Date

Manager Signature & Date
Server Training Day 2                                                         (Trainer)-
                                                            Start date & time (Trainer)

7:30am
7i30a.m Part              Trainee)
              l(Trainer & Trainee)
        P?,ft 1(Trainer                                                                    Both lnitia!-
                                                                                           Both Initial
    •o Trainer uniform approval                          pants, tp shirt, neat appearance)
                         approval (non-slip shoes, khaki pants,
    •o   Clock in
    •o   Review table numbers
    •o   Check communication board & bathroom check list
    •o   Start opening
               opening sidework

8:00am-9:00am
8:00aq-9:00aF Part    2 Menu Knowledge- 1t hour
                Par,t 2                      hour                                          lnitial-
                                                                                      Both Initial
Review Day 2 Print Outs on Cold Drinks & Lunch
Review                                   Lunch Menu
                                               Menu

9:00am-9:30am Part 33 Server Commandments,
9:00am-9:30am                                                               Payments Both Initial
                                                   Greeting, Taking orders, Payments
                                Commandments, Greeting,                                          lnitial
                                                       your trainer followed
During this time you will review Day 2 print outs with your
During                                                                                     it on the floor
                                                                                practicing it
                                                                    followed by practicing

9:30am-10:30am Part 44 Review Day 11 Materials
9:30am-10:30am                       Materials                                                     lnitial
                                                                                              Both Initial
Day 11 Parts
       Parts 1-3
             1-3


10:30am.2:?0pmPart5GreetingTables,Writingorders,ProcessingPaymentsBothlnitia!-
10:30am-2:30pm      Part 5 Greeting Tables, Writing Orders, Processing Payments                     Both Initial
    •o Trainee and Trainer must stay  stay with each other all day
    •o Practice
        Practice plate carrying-3 plate carry minimum!
                                                 minimum!
    •o Practice
        Practice carrying drink
                            drink tray
    •o Trainee               traine/s tables, introduce themselves as a server in training
        Trainee will greet trainer's                                                   training
    •o Trainee
        Trainee will ask if guest have dined with us before and point out the drink section section & food section of the menu.
                                                                                                                            menu.
    •o Trainee
        Trainee will point out the specials and mention the soup(s) of the day and flavor coffee of the day
    •o Trainee                                                                         written down by trainee
                                                             drinks-all drinks will be written
        Trainee will ask if they would like to order any drinks-all
    •o Trainer will take over after dropping                                    questions
                                        dropping drinks to answer any food questions
    •o Trainer & Trainee willwillwrite
                                  write down         guests orders with modifiers noted
                                         down each guests                            noted
    •o Trainer will
                will enter orders into POS withwith Trainee observing    the  process
            oo Trainee may assist with helping                            carrying plates but may not be left independent at any
                                             helping to bring drinks or carrying
                 point in time as they are not familiar enough with our food or drinks just yet.
            oo Trainee may not   not enter any orders into POS on this day
     •o Trainee
        Trainee will print out checks, drop checks, collect payments, process payments            (with Trainer's
                                                                                      payments (with    Trainer's assistance)
                                                                                                                  assistance)
            oo Practice                                              Searching Perk Members,
                                                        Perk Cards, Searching
                 Practice adding Gift Cards, Selling Perk                                          Assigning Perk Members,
                                                                                      Members, Assigning           Members,
                Splitting           (with Trainer's
                 Splitting checks (with    Trainer's assistance)
                                                     assistance)


          Part 55 Practice POS
2:30-3:00 Part             POS Order Entries                                                        lnitial-
                                                                                               Both Initial
    .
    • Manager put Trainee in "Training    Mode" in the POS to practice order entries.
                               "Training Mode"                                  entries.
    o
    • Trainer will make mock written tickets       trainee to practice entering.
                                       tickets for trainee             entering.

                                                                                                    TP DEF000107
                                                                                                    TP DEFOOO1OT
                Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 14 of 35


    .
    •    Trainee print outs of tickets       reviewed by Trainer and Manager
                               tickets to be reviewed                Manager

3:00pm:3;30pF Part 6 Day
3:O0pm-3:30pm             5   Day 2 Test                                                         !nitial
                                                                                            Both Initial
                                                                                            Both
   •o While Trainer is finishing up end of day duties the Trainee will take the Day 2 Test which
                                                                                            which will be reviewed
                                                                                                          reviewed and
      graded by Trainer
                 Trainer at 3:45. Menu,
                                     Menu, flash cards and print outs may be used.
   •o Trainer will
              will fill out aa Day
                               Day 2 Evaluation. Trainee hands in graded test and evaluation
                                                                                  evaluation to MOD

3:30-3:45PM
3:?0-?:S5PM Eat Lunch Part
            Eat Lunch Pq+77

3:45-4:O0pm      Paft.8
3,:4F,-4,:Q0en , Part 8 Overview of shift with MOD                                                         lnitial-
                                                                                                      Both Initial
    .
    • Sit with MOD to review the day.
    o
    • MOD will review entered POS tickets & Test


Day 2lPart?
Day 2/Part 2 Menu Knowledge
Menu
Menu Page
      Page 2
Specialty
Specialty Cold Drinks-20
               Drinks-20 minutes
                          minutes
   •o Iced                      *except Iced
        lced Teas (free refills *except lced Chai*). All iced teas are served in the tall glass.
                                                                                          glass.
            o Unsweetened
            o   Qnsweetened Iced lced Tea is served with simple syrup (clear mini vase)
   •o Coffee   Chillout (iced coffee
       Coffee Chillout         coffee only- free refills)
                                                     refills)
            o Drinks served on ice are: Iced
            o                                  lced coffee
                                                     coffee (free refills),
                                                                     refills), Iced
                                                                               lced Chai Café,
                                                                                           Caf6, Iced
                                                                                                 lced Latte
                                                                                                       Latte
            o Drinks that are blended,
            o                      blended,   topped     with  whipped      cream    and  served  with aa big red straw are: House
                Specialty Shake & Chocolate Chip Shake-a-chino
                Specialty                                  Shake-a-chino
   •o Shakes and Smoothies (all are blended smooth & served with aa big red straw)             straw)
            o Banana Whip & Super Berry Smoothie
            o                                                                                Smoothie (no yogurt/Vegan)
                                                                (yogurt), Tropical Bliss Smoothie
                                                   Smoothie (yogurt),
            o Annie's Lemonade
            o
            o Drinks
            o   Drinks topped with whipped cream are: Frozen Hot             Hot Chocolate, Milk Shakes, Charlie's Chai ShakeShake
   •o Fresh               (*not free refill-but
       Fresh Squeezed (*not                       if a guest orders aa small and wants another we will charge
                                      refill-but if                                                               charge them for 11 large
       glass instead of 2 small glasses)
                                  glasses)
            o Orange
            o            Juice-100% Valencia oranges,
                Orange Juice-100%                  oranges, squeezed
                                                               squeezed and packagedpackaged fresh for us by Lambeth
                                                                                                                Lambeth Groves
            o Lemonade-real
            o   Lemonade-real lemonlemon juice,
                                           juice, filtered water & natural
                                                                         natural sugar
   •o Soft Drinks (Free Refills)
   •o Bottled   Water-Poland Springs
       Bottled Water-Poland
   •o Juices-0J,
       Juices-OJ, Apple, Cranberry, RubyRuby RedRed Grapefruit,
                                                      Grapefruit, V8
   •o Review flashcards
Lunch Menu-
      Menu- 40 minutes
                 minutes
    o
   • Modified Dish                              (Sandwiches and wraps will have an extra pick in it for mods
                       Marker-Toothpicks (Sandwiches
                  Dish Marker-Toothpicks                                                                            mods that needs to be
       removed before
                  before serving it to the guest)
   •o First Things First- *Must
                            *Must be completed by the kitchen  kitchen within 5 minutes and served IMMEDIATELY
            o Soups of the Day-served
            o                  Day-served with aa%slice14
                                                        / slice of sourdough
                                                                    sourdough bread
              o rurkev'[,Jffi::J;::ffi'JIJI;,:J:;ffiiilli,:H:]In
            o Turkey Chili-available year around. Cup served with about 5 chips. Bowl               Bowr served with about 10  t0 chips
                     • *Guests are welcome to taste a 12          / ramekin portion of soup
           oo Starter
                Starter Salad (Must call out to the kitchenkitchen immediately before or after ringing  ringing in)
           oo Chips & Salsa-made
                         Salsa-made     by  servers
   •o Combos-half portion of salad and Y2       % portion of sandwich, or 1       2   portion of salad or sandwich
                                                                                  /lz portion              sandwich & aa cup of soup
   •o Salads-
       Salads- All served
                   served with dressing(s)
                                  dressine(s) of choice on the side
            o All dressings
            o       dressings are made in househouse except LemonLemon Vinaigrette & Caesar
            o Dressings
            o                                                 Vinaigrette, Cilantro Honey Dijon,
                Dressings (All Gluten Free): Balsamic Vinaigrette,                                       Peppercorn Ranch, Lemon
                                                                                                 Dijon, Peppercorn            Lemon
                Vinaigrette,
                Vinaigrette, Caesar
   •o Chicken Breast
                Breast is grilled in house, not not seasoned, not       injected with broth, sodium or brine
                                                                   not injected
   •o Sandwiches-
       Sandwiches- all served with chips & salsa


                                                                                                            TP DEF000108
                                                                                                            TP_DEFOOOlOS
                  Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 15 of 35


                o We do not have fries,
                o                         fries, we are aa healthier
                                                               healthier style restaurant. Guest may sub aa house salad in lieu of chips
                   for a $252 upcharge
               oo Both cranberry
                           cranberry chicken salad & tuna salad are made in house
                         ■r No ingredient in the     the tuna salad can be       be eliminated
                                                                                    eliminated
                         ■. Our
                              Ourtuna
                                    tuna is is made German
                                                       German style-with pureed carrots, onions &                   & mayo
                         •. WeWe cancan make
                                          make aa cranberry chicken salad                      grilled chicken for
                                                                               salad using grilled                  for modifications
               oo Coleslaw is   is made in  in house and  and has apple shredsshreds  in
                                                                                      in  it
                                                                                          it
               oo Our
                    Our Pesto is  is Nut Free, itit is
                                                     is not vegan
                                                              vegan be bc itit has
                                                                               has parmesan cheese in       in itit
     •o   Gluten
          Gluten is found        gfains like wheat,
                      found in grains            wheat, rye,rye, spelt  and
                                                                        and     barley.
                                                                                barley.  Guests     that
                                                                                                    that  are                  cannot have:
                                                                                                                         free cannot
                                                                                                               gluten free
              oo Sourdough, Wheat   Wheat bread, English muffins, Bagels, Rye            Rye Bread, Pita, Wheat           wraps, Pancakes, French
                                                                                                                Wheat wraps,
                   toasts, Waffles,
                             Waffles, Granola,
                                         Granola, Cereals,        Corn bread, Muffins, Cookies,
                                                      Cereals, Corn                                         Thickened cream soups
                                                                                                Cookies, Thickened                 soups (ask        MOD)or
                                                                                                                                               (ask MOD)    or
                   Chicken fingers
              oo Any
                   Any order     that isis placed as
                          order that                 as GFGF needs to to be brought to     to aa manager's
                                                                                                 manager/s attention since              is an allergy
                                                                                                                             since itit is       allergy
              oo We We accommodate
                         accommodate our      our GF   guests by
                                                   GF guests     by offering
                                                                     offering most of    of our            with aa substitute to
                                                                                              our dishes with                     to the      gluten item that
                                                                                                                                       the gluten            that
                   will be remove from their dish
                   will                                           with the
                                                       dlsh or with     the Udi's
                                                                               Udi's Gluten
                                                                                     Gluten     Free   Bread.
              oo Subs that that are gluten free-Potatoes,
                                                free-Potatoes, Tortilla
                                                                    Tortilla Chips (white and tri      tri colored), brown rice, & quinoa
              oo When
                   When aa guest ordersorders aa dish gluten free the    the server must specify on        on the
                                                                                                               the order
                                                                                                                      order being sent to        the kitchen
                                                                                                                                             to the
                   which
                   which item(s) need to       to be
                                                   be removed and  and also include that the      the guest is gluten free.free. This
                                                                                                                                  This is  is aa double
                    preventative method
                                      method that that isis required toto be followed due to       to the
                                                                                                      the severity of this allergen.
    •o    Bowls ofof Deliciousness-
                     Deliciousness- Brown Rice     Rice Bowls, El  El Fresco
                                                                      Fresco BowlBowl & & Zucchini
                                                                                             Zucchini Spaghetti are always always cooked in Veggie   Veggie
          Spray
          Spray
    •r    Dessert Options- We  We bake delicious chocolate chip cookies         cookies in in house, wewe have ice cream and we         we can can make
                                                                                                                                                    make a
          warm
          warm chocolate chip cookie ala        ala mode or we   we can make make aa waffle     with ice cream and sauce(s) and
                                                                                      waffle with                                      and other toppers!
                                                                                                                                                      toppers !
    •o    Review flashcards
                   flashcards


Day 2/Part3
Day 2/Part 3 Server Commandments,
                    Commandments, Greeting,
                                  Greeting, Taking
                                            Taking orders, Payments
TP
TP Server Commandments
           Commandments
    1. Say
    1.  Say hello, smile andand make eye contact
                                               contact withwith every guest you see  see
    2. Treat
    2.  Treat guests as you would          guest in your home
                                 would aa guest
    3. All
    3.                           greeted in
        All tables should be greeted        in 22 minutes withwith a fresh
                                                                      fresh pitcher of water     with aa lemon slice
                                                                                          water with
    4. Every table should be asked
    4.                             asked if itit is their first time                Turning Point, itit is
                                                                        visiting aa Turning
                                                                 time visiting                                      opportunity to
                                                                                                        is aa great opportunity to turn
                                                                                                                                   turn them
                                                                                                                                        them
        into regulars
    5. Offer
    5.  Offer specific menu items as suggestions
                                             suggestions to   to guests
    6. Make conversation with
    6.                           with your guests, "how  "how is your day going so far?" far?"
    7. TP
    7.  TP POLICY
            POLICY All
                     All orders               written down and
                         orders must be written                  and repeated back, including drinks
    8. Drinks should
    8.           should hit the           within 55 minutes
                             the table within
    9.
    9.  Apps   5
               5 minutes, entrees 10-15
                                      10-15
    10.
    10. Check
        Check back
                 back after 22 minute, 22 sips, 22 bites
    11.
    11. Bring automatic drink
                            drink refills, anticipate guestsguests needs, be aa step ahead
                                                                                         ahead and
                                                                                                 and blow their minds
    12.
    12. Treat
        Treat every guest and table as     as if they were
                                                        were your own
    13.
    13. Upon
        Upon leaving offer
                         offer aa complimentary refill drink to                with them
                                                                     to take with    them
    14.
    14. Process
        Process payment quickly. Never  Never ask ask if they
                                                          they need change-assume
                                                                       change-assume they           and bring itit automatically
                                                                                          they do and
    15.
    15. Thank
        Thank every guest for visiting
                                   visiting usus and tell them
                                                             them toto come back and visitvisit us again
    16.      good bye &
    16. Say good         & thank you to  to every
                                             eyery guest as they they leave

Greeting
Greeting the
          the Table
              Table
   •o Tables
        Tables should                                within 22 minutes.
                should be greeted or acknowledged within       minutes. Even
                                                                        Even if you're tootoo busy to
                                                                                                    to go to            with
                                                                                                          to the table with
       their
        their water         you must stop by the
              water pitcher you               the table to acknowledge them
                                                                          them andand let them
                                                                                          them know that you willwill be
                                                                                                                      be back
       with
        with their water                                  within 22 minutes
                   water pitcher shortly and then return within     minutes
   •o All
        All tables                 with aa water
            tables must be greeted with                  with aa lemon slice, aa smile and
                                           water pitcher with                           and aa sincere welcome
                                                                                                       welcome



                                                                                                                            TP DEF000109
                                                                                                                            TP DEFOOO1O9
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 16 of 35


               o Be thoughtful
               o       thoughtful and respectful          your greeting
                                          respectful with your                             judgement- for example, do not say "hey
                                                                 greeting and use good judgement-
                   guys, welcome         Turning Point"
                           welcome to Turning     Point" to any table.                  specifically as Ladies, Gentlemen
                                                                           Greet tables specifically
                                                                 table. Greet                                     Gentlemen or Folks as
                   to not
                       not  upset  or offend   anyone
               o While placing
               o                                                                   center of the table state "here is some
                                                                drip tray in the center
                            placing the water pitcher on the drip                                                         some water for
                   anyone
                   anyone that might be interested".                                           requested, to eliminate spills that
                                              interested". We do not pour water, unless requested,
                   could lead to slip and falls
    •o    lntroduce yourself by name and ask if they've ever dined with us before.
         Introduce                                                                             lf they have ask if they are aa Perk Card
                                                                                      before. If                                      Card
         member. If                           Perk member let
                      lf they are new or aa Perk             let your Manager
                                                                        Manager know so they can do a table visit. visit.
    •o    Mention that the first 2 pages of the menu contains our large variety of drink offerings
         Mention                                                                                    offerings
               o When guests order coffee, ask ifif they prefer regular coffee served in aa carafe pot or aa French Press
               o
                   Coffee served in a 32 ounce pot (4
                   Coffee                               (4 cups)
               o When a guest orders hot
               o                             hot chocolate,
                                                 chocolate, ask them if     they wanted one of the specialty flavored choices
                                                                         if they                                            choices or
                   regular
               o When a guest orders lemonade,
               o                             lemonade, ask them if  if they
                                                                       they would like Fresh Lemonade or Pink Lemonade (from      (from
                   the fountain). Any guest that orders a small Fresh Lemonade and then orders a 2nd,           2nd, will only get charged
                                                                                                                                   charged
                   for 11 large instead of 2 small
               o Any guest ordering coffee, either French
               o                                          French press or regular, should be asked if     if they would like milk, cream,
                   soy or almond
                            almond milk
    •o   Point out where
                     where the specials are and mention        your favorites
                                                     mention your                                       specials menu (or mention the
                                                                     favorites on both regular and specials
         big sellers
              sellers on both)
                           both)
    •.   If
         lf they need time to look over the menu (whether for drinks or food orders)     orders) you MUST return within 5 minutesminutes
         to take their order, no  no longer

Writing down orders
TPPOL|CYWehaveaverystrictpolicythatallordersmustbewrittendownonaseryerorderpad,includingdrinks.
TP  POLICY We have a very strict policy that all orders must be written down on a server order pad, including drinks. This
   non-negotiable and failure to comply at any point may result in write up, shift loss or section reduction, repeated
is non-negotiable                                                                                                    repeated
offenses may result in termination. Writing                      reduces mistakes and is helpful in the event that computers
                                         Writing down orders reduces                                                  computers go
down and   you                 written tickets
                have to hand written     tickets to the kitchen
                                                         kitchen
     •o Orders must be written neatly so that you can place orders accurately
                                                                           accurately
     •o Include
        lnclude table number
                       number and number
                                       number of guests
                                                   guests to ensure                                            number on the POS
                                                              ensure you enter orders in the correct table number             POS
     •o Before  sending the order, double check that you have written down and entered in 11 dish per guest at the table
        Before sending
     •o Write down all   drinks, appetizers and meals
                      alldrinks,
     •o As you write down
                       down each guest's order, repeat it back to them including
                                                                             including all modifications they may have made
     •o After entering
               entering all orders into the POSPOS system you should always print each tables check once sending the order
                           (this is for speeds sake).
        in to the kitchen (this                  sake). If                                           reprint the check and throw
                                                                     anything else on to their bill, reprint
                                                        lf they add anything
        out the original. You should always have the check on you for each of your tables ready to drop at any time

Payments
Once all plates have been removed
                              removed (pre-bussed) and the table no longer wants                anything else, you should drop
                                                                               wants to order anything
the check immediately.
           immediately.
    •o Never
        Never wait till the guest alerts you that they would like their check because
                                                                                  because that means
                                                                                                means you waited too long
        (unless they were having aa meeting)
                                         meeting)
    •o Always
        Always state to the table "I         dropping your check but there is no rush at all, please take your time and if you
                                      "l am dropping
        need me Ilwill
                   will be close by"by''
    •o When collecting      payments state to the guest that you will be right back with their change or slip (NEVER ASK
               collecting payments                                                                                           ASK IF
                                                                                                                                  lF
        THEY NEED CHANGE)
             o
             o We       ..
                 w e accept    Visa, Mastercard, Discover, Amex, TP Gift/Perk/VIP cards, Checks
                      :■ "fi,"::  i
                           When processing     IilffTff ';iilll       Lfl Ti:TIIY:;ili:""1""1i,.
                                     H"T:T tips on gift cards youJ will   need your manager to enter iti, for
                                                                                                      ",
                                                                                                           f o r you
                                                                                                                 you

     o
    • The
        The Turning
             Turning Point hashos an Anti-theft
                                      Anti-theft reporting system
                                                           system called
                                                                   colled Restaurant
                                                                          Restouront Guard   that tracks every step made by
                                                                                      Guard that                               by any
                                                                                                                                  any
        person using the POS system.
        person                    system. This                  suspicious activities made by
                                            This system reports suspicious                      any person handling cash.
                                                                                            by any                        cash. The
                                                                                                                                The
                 will be investigated and
        reports will                     and if determined guilty of theft
                                                                     theft The                will report theft
                                                                               Turning Point will
                                                                           The Turning                    theft to    the authorities
                                                                                                                   to the
        and
        and  prosecuted    to
                           to the
                               the furthest.
                                   furthest.
                                                                                                          TP DEF000110
                                                                                                          TP DEFOOO1lO
            Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 17 of 35




*Day 2/Part
*Day ZlPart.4                materials again
            4 Review Day one materials




                                       Day        (Print Test Page)
                                       Day 2 Test (Print      Page)

  1.
  1.   What company makes our fresh squeezed OJ for us?
  2.
  2.   What 2 types of lemonade
                       lemonade do we offer?
  3.
  3.   What 5 juices options do we offer year round?

  4. What 4 iced tea flavors
  4.                 flavors do we offer?

  5. Which 2 iced teas are not free refill?
  5.
  6. What is served
  6.         served with all unsweetened
                             unsweetened iced teas?
                                              teas?

  7. What Coffee Chillout
  7.                        beverage gets free refills?
                   Chillout beverage
  8. Which Smoothie is vegan?
  8.                     vegan?
  9. How do we charge
  9.              charge a guest ordering a second                oj or fresh lemonade?
                                            second glass of fresh of          lemonade?
  10. How long should an out first take?
  10.
  11. Which soup is available year round?
  11.
  12. What is served
  12.                      Chili?
              served with Chili?               What is served with soup of the day?
  13. What dressings do we offer?
  13.


  14.             grilled chicken breast seasoned
  14. What is our grilled                seasoned with?
  15.
  15. What lunch dishes do not   come
                             not come  with chips and salsa?

  16. What lunch item cannot be modified?
  16.                                modified?
  17.
  17. What style is our tuna salad?
  18.
  18. Which dressing(s)      gluten free?
              dressing(s) is gluten
  19. ls our pesto nut free and vegan?
  19. Is
  20.          gluten found in?
  20. What is gluten
  21.               gluten free?
  21. What subs are gluten
  22.
  22. How many server commandments
      How many                         there?
                      commandments are there?                  List one:

  23. What is our policy on writing
  23.                               down orders and why?
                            writing down

  24. What is the name of our Anti-Theft program?
  24.
                                                                                          TP DEF000111
                                                                                          TP DEFOOO111
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 18 of 35




                                         Day 22 Shift
                                         Day          Evaluation (filled
                                                Shift Evaluation (filled out by trainer)
                                                                         out by  trainer)

                                                                 Needs lmprovement
                                                                 Needs Improvement                      Excellent
                                                                                                        Excellent
Arrived promptly
Arrived               proper uniform
                   in proper
         promptly in         uniform                        t1       22    33  44                          55
Demonstratedsenseofurgency&initiative
Demonstrated sense of urgency & initiative                  L1       22    33  44                          55
Receptivetofeedback&direction
Receptive to feedback & direction                           t1       22    33  44                          55
        along-side Trainer
Works along-side
Works                      during training
                   Trainer during training                  t1       22    33  44                          55
Demonstratedupbeat,positive&friendlyattitude
Demonstrated upbeat, positive & friendly attitude           11       22    33  44                          55
Wasattentive,focused&composed
Was attentive, focused & composed                           t1       22    33  44                          55
Demonstratedgoodcommunicationskills
Demonstrated good communication skills                      t1       22    33  44                          55
Shows some
Shows   some learned   menu knowledge
              learned menu   knowledge                      L1       22    33  44                          55




Trainer Signature &
Trainer Signature & Date
                    Date                                          Trainee Signature &
                                                                  Trainee Signature & Date
                                                                                      Date

Manager Signature
Manager Signature &
                  & Date,
                    Date



Server Training
Server            Day 3
       Training Day     3                        start
                                                 Start date   time (Trainer)-
                                                            & time
                                                       date &      (Trainer)
7:30am Part 1 (Trainer
7:30am Paft            & Trainee)
              (Trainer & Trainee) Seruer      Expo Shift
                                         Side Expo
                                  Server Side      Shift                     Both lnitial-
                                                                             Both Initial
    o
    •   Trainer uniform
        Trainer             approval (non-slip
                  uniform approval                    khaki pants,
                                               shoes, khaki
                                     (non-slip shoes,       pants, tp
                                                                   tp shirt,
                                                                      shirt, neat
                                                                             neat appearance)
                                                                                  appearance)
    o
    •          in
        Clock in
    o
    •   Review table
        Review    table numbers
                        numbers
    o
    •   Check communication                bathroom check list
                                  board & bathroom
                communication board
    o
    •   Start opening
        Start            side work
              opening side    work

8:00qm-8:30aF   Part 2
8:00am-8:30am Part    2 Remakes,
                          Remakes, On              Running food
                                            FIy's, Running
                                     On The Fly's,         food & drinks,
                                                                   drinks, Take         mins Both
                                                                           Take out- 15 mins      lnitia!
                                                                                             Both Initial
    o  Trainer will
    • Trainer  will review
                    review our policies and procedures  with
                                            procedures with  the print
                                                                 print out

8:3Qam-8:45aqr   Part 3
8:30am-8:45am Part    3     Breakfast                     Plating Components-l5
                            Breakfast Server Side Final Plating                  mins Both
                                                                   Components-15 mins      lnitial-
                                                                                      Both Initial
    o
    • Breakfast
       Breakfast Flash  Cards-reviewing server
                 Flash Cards-reviewing          side final plating
                                         server side       plating components
                                                                   components
    o
    • Breakfast  Server Side Final Plating
       Breakfast Server            Plating Components     Cheat Sheet
                                           Components Cheat      Sheet

8:45am-9am Part 4
8:45am-9am Part 4 Lunch                   Plating Components-30
                        Server Side Final Plating
                  Lunch Seruer                                  mins
                                                  Components-3O mins                            Both tnitial-
                                                                                                Both Initial
    •o Lunch Flash                        side final
                   Cards-reviewing server side
             Flash Cards-reviewing                   plating components
                                               final plating components
    •o Lunch Server
             Server Side Final Plating Components Cheat Sheet
                               Plating Components          Sheet

9am-2:30pm
9am-2:30pm Part 5    5 Server Side Expo                                                                lnitial_
                                                                                                 Both Initial
In this segment the
ln this              Trainee  will       this time
                                   spend this time
                                   spend            on  server side  expo,  getting
                                                                            getting the  components,  completing
                                                                                                      completing  plates, calling
                                                                                                                  plates, calling
for runnners  discretely (or using
    runnners discretely                        alert for runners),
                                       bell to alert
                             using the bell                         selling tickets in oldest
                                                         runners), selling                    time order
                                                                                       oldest time order to runners, helping run
                                                                                                            runners, helping
food to         (practice minimum 3 plate carries), bumping
      to tables (practice                                        tickets, communicating to BOH Expo
                                                       bumping tickets,

2:30pm-3:00pm Part
                Part 65 Practice POS Order Entries                                                   lnitia!
                                                                                                Both Initial
     o                           'Training Mode"
    • Manager put Trainee in "Training                            practice order entries.
                                            Mode" in the POS to practice         entries.
    •o Trainer will make mock written tickets                   practice entering.
                                         tickets for trainee to practice
    •o Trainee print outs of tickets
                             tickets to be reviewed by Trainer and Manager
                                                                       Manager

3:09pqn:3:10pm Day 3 Test
3:00pm-3:30pm                                                                                   lnitial-
                                                                                          Both Initial
    o                                                              willtake
    • While Trainer is finishing up end of day duties the Trainee will                                    reviewed and
                                                                                 Day 3 Test which will be reviewed
                                                                        take the Day
       graded by Trainer at 3:45. Menu,
                                  Menu, flash cards and  print outs may   be used.
                                                                             used.
                                                                                                     TP DEF000112
                                                                                                     TP DEFOOO112
                  Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 19 of 35


    .•            willfill
          Trainerwill
          Trainer      fillout          Evaluation.Trainee
                                  Day33 Evaluation.
                           out aa Day                       hands iningraded
                                                    Trainee hands     gradedtest
                                                                             test and evaluationto
                                                                                  and evaluation to MOD
                                                                                                    MOD

3:30-3:45om
3:30-3:45pm Eat
            Eat Lunch
                Lunch

3:45-4:00om
3:45-4:00pm           Part 77 Overview
                      Part             ofshift
                              Overview of      with MOD
                                          shiftwith MOD                                                          Both lnitial-
                                                                                                                 Both Initial
     o•   Sit with
          Sit      MODto
              with MOD     review the
                       to review   the day
                                       day
     o•   MOD will
          MOD       review entered
              will review  entered POS  tickets && Memory
                                   POS tickets            BuildTest
                                                   Memory Build Test




Day 3/Part
Day 3/Part 2 Remakes, On the
             Remakes, On the Fly,         Food &
                                  Running Food
                             Fly, Running      & Drinks-
                                                 Drinks- 30
                                                         30 minutes
                                                            minutes
Remakes &
Remakes    On the
         & On     Fly's-10 minutes
              the Fly's-10  minutes
TP POLICY
TP POLICY Remakes
          Remakes and
                   and on   the fly's
                        on the  fly's are    #1priority
                                      are aa #1          in both
                                                priority in      FOH &
                                                            both FOH & BOH.
                                                                       BOH.
Steps to
Steps  to be
           betollowed:
              followed:
    1.
    1. Write     down the
        Write down       the item
                              item needed
                                     needed on    on aa "remake/on
                                                         "remake/on the        fly ticket",
                                                                          the fly            include table
                                                                                    ticket", include           number (be
                                                                                                        table number      (be clear,  no abbreviations)
                                                                                                                               clear, no   abbreviations)
    2.       your
        Let your Manager
    2. Let           Manager and and the
                                       the   BOH    Expo
                                                   Expo      know    immediately      you  have   a remake/On        the
                                                                     immediately you have a remake/On the Fly on table # Fly on  table   #        , no
                                                                                                                                                    no
        explanations are
        explanations           allowed to
                          are allowed      to the
                                               the BOH
                                                    BOH as   as to
                                                                to not
                                                                    not slow    down the
                                                                         slow down           process
                                                                                        the process
    3.          ticket to Expo (if
        Hand ticket
    3. Hand                        (if you
                                       you have          server-side expo
                                             have aa server-side        expo on      duty then
                                                                               on duty           communicate to
                                                                                          then communicate          to them
                                                                                                                       them instead)
                                                                                                                              instead)
             a.
              a. Iflf the             becomes argumentative,
                           kitchen becomes
                      the kitchen                                         combative or
                                                   argumentative, combative                 refuses to
                                                                                         or refuses         make your
                                                                                                       to make           order a priority
                                                                                                                  your order      priority immediately
                                                                                                                                            immediately
                       your
                   let your manager
                   let        manager      know.      If this a consistent issue and the manager not correcting it then please
                                                      lf  this is a  consistent    issue  and   the manager      is not  correcting   it then   please
                   bring the issue
                   bring        issue to    the attention
                                        to the    attention of      your                          Director   of Culinary    Operations
                                                                of your District Manager, Director of Culinary Operations or Chief
                                                                                      Manager,                                             or  Chief
                                 Officer as quickly
                   Operating Officer
                   Operating                     quickly as possible
                                                               possible
    4.  Remakes/On the
    4. Remakes/On               Fly food
                          the Fly   food should
                                           should be        sold within
                                                       be sold                  minutes, the Manager
                                                                  within 5-7 minutes,                           responsible for
                                                                                                  Manager is responsible            ensuring that
                                                                                                                                for ensuring    that the
                                                                                                                                                      the
                 sold within
        dish is sold
        dish            within that    time frame
                                 that time     frame and and the Manager
                                                                     Manager mustmust do       table visit
                                                                                        do a table    visit
    5.  lf the
    5. If  the error    was on our
                error was               end (the
                                  our end           wrong food
                                              (the wrong              was entered in or
                                                               food was                    or given
                                                                                              given to    the guest,
                                                                                                      to the  guest, food          cooked improperly,
                                                                                                                       food was cooked        improperly,
        food was not
        food              satisfactory to
                      not satisfactory     to the   guest,
                                                the guest, etc)etc) it must
                                                                       must be      taken off
                                                                              be taken     off  their  bill
                                                                                                       bill

 Running
 Running Food
         Food & Drinks- 10 minutes
                           minutes
     1. TP
     1. TP POLICY All                                    responsible for running
                       All servers and baristas are responsible                             other's food
                                                                                     each other/s
                                                                          running each                         drinks, pre-bussing,
                                                                                                    food and drinks,   pre-bussing,
                     resetting and seating all tables
        clearing, resetting     and   seating  all tables
               o                                    order is up in the kitchen-
                              indicates that an order
                   The bell indicates
               o The                                                               besides the guests experience
                                                                       kitchen- besides                   experience and   greeting your
                                                                                                                      and greeting   your
                   tables, the #1
                   tables,       #1 priority                    When you
                                     priority is to run food. When          hear the bell you
                                                                       you hear                          immediately stop
                                                                                             you must immediately            what you
                                                                                                                       stop what   you areare
                           and go run food,
                   doing and
                   doing                        unless you are at a table
                                         food, unless                 table or entering
                                                                                 entering an order in in
     2. Iflf you are in or near
     2.                                kitchen and have at least 1 free hand
                            near the kitchen                                  hand you
                                                                                     you must help carry something out,  out, even if  it's just
                                                                                                                                    if it's just
        one dish thatthat  you                 food with another
                                can help run food           another server-FULL      HANDS
                                                                     server-FULL HANDS IN,    lN, FULL  HANDS    OUT  ALWAYS!
                                                                                                        HANDS OUT ALWAYS!
               o
               o If             passing the bar and you have at least 1
                   lf you are passing                                        l free hand
                                                                                     hand you                    drinks that
                                                                                            you must help run drinks              ready to
                                                                                                                         that are ready    to
                                                                  something in your hands on your
                                          should always have something
                   be delivered. You should                                                                           kitchen or the
                                                                                                    your way in the kitchen       the way
                                                                                                                                        way
                        of the kitchen
                   out of                                            plates to
                                                     bringing clean plates
                                 kitchen (such as bringing                    to the line,
                                                                                      line, running  take-out food to
                                                                                            running take-out         to the  bar)
                                                                                                                        the bar)
     3. Run food & drinks
     3.                 drink in order of  of the oldest ticket   time
     4. Servers need
     4.            need to be able to carry 3 plates at a time, without leaning                                     clothing
                                                                                  leaning them against body or clothing
     5. Before running
     5.           running food to a table you need            make sure that:
                                                     need to make          that:
               o Every dish on the
               o                     the ticket is in the window
                                                                                                                       TP DEF000113
                                                                                                                       TP DEFOOO113
                Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 20 of 35


              o That every dish on the ticket that is modified is modified correctly
              o
              o That all hot
              o          hot dishes remain under
                                           under the heat lamp until being run to the table
              o That there are enough runners available to run all of the dishes to the table so every guest receives
              o                                                                                               receives their
                food at the same  time. No
                             same time.  No guest should be made
                                                             made to wait while others at their
                                                                                           their table have food (bussers
                and hosts must help run food)
              o All components
              o     components that belong to each dish is on the plate
              o Only metal ramekins may be used for dine in guests-never plastic take out ramekins, use a soup cup if
              o
                there are no ramekins

     Take-Out
     Take-Out Orders-
              Orders- 10
                      1o minutes
     •o When taking
                taking a take-out order you must ask the guests name and get a call back number
      o
    • Take-out orders must be entered onto aa "Take   "Take out Table"-T01,
                                                                  Table"-TOt, T02,
                                                                                TO2, etc
     •o Send take out orders to the kitchen by hitting
                                                    hitting the "Take
                                                                 "Take out" button instead ofofthe
                                                                                                 the "send" button,
                                                                                                               button, to let the
        kitchen know the order needs to be boxed up
    •o All To Go orders must be packaged
                                     packaged with all components,
                                                          components, including
                                                                         including bread or chips for soups
              oo All sauces must be on the side in a to go ramekin-
                                                                ramekin- put all cold components
                                                                                       components of hot dishes in aa white paper
                  bag, not
                        not inside
                            inside the box.
                                       box. All hot
                                                hot components
                                                     components may go into the box of aa hot dish
              oo All toast must be served unbuttered
                                            unbuttered with butter
                                                                 butter packets
                                                                        packets on the side
              oo Use   unheated
                  Use unheated    syrup from the  large bottle for to   go orders
    •o All  To Go orders must be sold:
        AllTo
              oo In
                  ln a TP Logo brown paper bag for 3 or more items
              oo With all condiments/components (ie:    (ie: dressing,
                                                             dressing, sauce, whipped cream,
                                                                                         cream, butter,
                                                                                                 butter, syrup, salsa, dressing,
                                                                                                                        dressing,
                  mayo)
             oo With ticket stapled to the outside of the bag
             oo For larger orders going in multiple
                                             multiple bags, print multiple
                                                                     multiple receipts and staple to bag, keep all together
                                                                                                                      together
             oo Modified orders should be written
                                               written on with sharpie on the to go container- MODIFIYING
                                                                                                      MODIFIYING TOOTHPICKS
                  MUST    t"::f.'i,H:L:xi,:i""ti:Ji:,:[['ll]',1,.
                  MUs.r BE REMOVED BEFORE CLOSING THE CONTAINER
                       ■ Do not automatically give plastic cutlery or plastic to               that isis given upon guests
                                                                                   to go bags, that                 suests request
                           (some towns have banned
                                               banned plastic bags and straws)

Day 3/Part 33 Breakfast
              Breakfast Dishes Final
                               Fina! Plating Components
                                             Components
Starters:
    •o Avocado
         Avocado toast- Olive oil   oil drizzle over
                                                over bread, steak knife (one side plate plate per guest)
    •o Fruit Bruschetta- Soup cup bruschetta filled to          to the top,
                                                                       top, soup spoon (one side plateplate per guest)
    •o Fruit Bowl    -Round soup bowl, fruit mix, strawberries,
                Bowl-Round                                strawberries, bananas,      blueberries, soup spoon (one side plate
                                                                          bananas, blueberries,                              plate per guest)
    •o Fruit Cocktail- Fruit bowl topped           with aa large ramekin of granola, one
                                         topped with                                     one container strawberry yogurt mixed mixed (one
         side plate per guest)
    •o Oatmeal     -soup cup or round soup bowl, ramekin half filled
         Oatmeal-soup                                                            with brown sugar
                                                                          filled with          sugar (ramekin  full of fruit for
                                                                                                     (ramekin full           for added
                                                                                                                                  added
        fruit),
         fruit), soup spoon.
                       spoon. Soup cup served served on round
                                                           round plate w/w/ aa doily, Bowl
                                                                                      Bowl served onon an oval plate w/w/ aa doily
                                                                                                                              doily
Egg Dishes
    •o Traditionals-nothing        additional
         Traditionals-nothingadditional
    •o Omelets: Basic, Tuscany,
                            Tuscany, Western,
                                         Western, Veggie,
                                                     Veggie, Shrimp —  - nothing additional
    •o Skillets: Wilbur,
                   Wilbur, Popeye, Basic, Pesto Infusionlnfusion —- nothing    additional
    •o All   Benny's-
         All Benny's-   black   handled    steak
                                           steak  knife
    •o Huevos Rancheros -- Ramekins of Sour Cream & Salsa
    •o No Yolks-
             Yolks- Ramekin of salsa
     o
    • Garden Fritatta-Soup cup fruit      fruit mix with
                                                     with aa few strawberries
                                                                  strawberries & soup spoon
Sweet
Sweet Dishes
    •o Plain Pancakes, Power Grain   Grain Cakes- Scoop of    of butter on top,
                                                                              top, syrup bottle
              oo For
                   For 11 or 22 cakes give half
                                              half scoop   of butter
                                                           of butter
    •o Grand Toast,
                  Toast, Plain Waffle-
                                 Waffle- Scoop of  of butter on top,
                                                                  top, syrup bottle, aa black
                                                                                          black handled
                                                                                                handled knife
                                                                                                            TP DEF000114
                                                                                                            TP_DEFOOO114
                   Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 21 of 35


              oo    For 11or
                    For          toasts give
                          or 22 toasts  give half
                                             halfscoop ofbutter
                                                  scoopof butter
    o•    Lemon Blueberry
          Lemon   Blueberry Pancakes- Syrup bottle
                            Pancakes-Syrup   bottle
    o•    Berry Chocolatey-
          Berry Chocolatey- Ramekin     strawberry reduction
                                      ofstrawberry
                             Ramekin of              reduction && ramekin
                                                                   ramekin ofofwhipped
                                                                                whipped cream
                                                                                          cream
    o•               Waffles-black handled
          Chicken && Waffles-black
          Chicken                                 knife (through
                                            steak knife
                                   handled steak                   center of
                                                         (throughcenter   ofchicken   and waffle)
                                                                              chicken and  waffle)
    o•    TropicalWaffle-
          Tropical        syrup bottle,
                   Waffle-syrup bottle, ramekin
                                         ramekin of strawberry reduction
                                                 ofstrawberry             and aa black
                                                                reduction and          handled knife
                                                                                 black handled knife
    .•    Salted CaramelWaffle,
          Salted                 OMG, Cornbread
                 Caramel Waffle, OMG,               FrenchToast-
                                         Cornbread French Toast- black  handled  steak  knife
                                                                  black handled steak knife


Day 3l
DaV 3/ Part    Lunch Dishes
       Part 44 Lunch        Final Plating
                     Dishes Fina! Plating Components
                                          Components
Starters
Starters
    o• Soup
         Soup ofofthe
                   the Day- Y* piece
                       Day-IA  piece of  sourdough (sometimes
                                       ofsourdough     (sometimes varying
                                                                     varying components)
                                                                             components)
    o• Chili-   soup spoon.
         Chili- soup                   chips, on
                              Cup=5 chips,
                      spoon. Cup=5                side plate
                                              on side   plate with
                                                               with doily.
                                                                    doily. Bowl=lO
                                                                           Bowl=10 chips,   on round
                                                                                     chips, on        plate with
                                                                                               round plate   with doily
                                                                                                                  doily
    o• Starter    salad-ramekin of
         Starter salad-ramekin                  halffilled
                                      dressing half
                                   of dressing       filled
    o• Chips       Salsa-chips in
         Chips && Salsa-chips   in round
                                   round soup
                                          soup bowl
                                                 bowl onon oval plate with
                                                           oval plate  with doily,
                                                                            doily, ramekin        cream, soup
                                                                                             sour cream,
                                                                                   ramekin sour            soup cup
                                                                                                                cup salsa
                                                                                                                    salsa
Salads
Salads
    o• All   Salads-Ramekin of
         All Salads-Ramekin    of dressing
                                   dressing
Sandwiches &
Sandwiches              (Cran
              & Wraps (Cran Chicken Wrap,
                 Wraps         Chicken           Caesar Wrap,
                                         Wrap, Caesar      Wrap, Roadhouse,    Club, Pavo,
                                                                  Roadhouse, Club,           Pesto Panini,
                                                                                      Pavo, Pesto           TP Sandwich)
                                                                                                   Panini, TP  Sandwich)
    o• All-
         All- Ramekin
              Ramekin salsa
                        salsa
Turkey Reuben
Turkey   Reuben &    Tuna Melt
                  & Tuna  Melt
    o• All-
         All- Ramekin   salsa &
              Ramekin salsa      black handled
                              & black             steak knife
                                        handled steak     knife


                                                               Day 33 Test
                                                               Day    Test

    1.
    1. How
       How is is aa remake
                    remake oror on        fly treated?
                                     the fly
                                 on the       treated?
    2. In what
    2. ln  what amount
                   amount ofof time   should remakes
                               time should       remakes &  & on  the fly's
                                                              on the        be sold
                                                                      fly's be  sold in?
                                                                                     in?
    3.
    3. All servers &
       All servers    & baristas
                        baristas are   responsible for
                                   are responsible      for running....?
                                                            running....?
    4.
    4. Who
       Who is responsible       for pre-bussing,
                  responsible for                     clearing, resetting
                                     pre-bussing, clearing,      resetting and   seating tables?
                                                                            and seating   tables?
    5. Besides guest
    5. Besides           experiences &
                   guest experiences         greeting your
                                          & greeting          tables, what
                                                         your tables,        is the
                                                                       what is      #1priority?
                                                                                the #1   priority?
    5.
    6. What    does the
       What does          bell being
                      the bell          rung indicate?
                                being rung      indicate?
    7.
    7. What
       What should      you do ifif you have
               should you                 have at least    one free
                                                     least one  free hand?
                                                                     hand?
    8. Run food
    8. Run   food and    drinks in order
                     and drinks   in         of?
                                     order of?
    9.
    9. How many                should run
                      servers should
              many servers               run a tables
                                                  tables order?
                                                          order?
    10. How many plates
                  plates must
                         must servers be able to
                                      be able  to carry?
                                                   carry?
    11. What information    needed when
             information is needed        taking take-out
                                   when taking    take-out orders?
                                                           orders?
    12. What
        What components
              components are    eliminated from dishes
                            are eliminated      dishes ordered    take out?
                                                       ordered as take
    13. How         large take-out
             should large
        How should                  orders be packed up?
                          take-out orders            up?
            do we indicate
    14. How do    indicate modified dishes for
                           modified dishes for take-out
                                               take-out orders?
                                                        orders?
    15.        are final plating
          What are
          What                   components for
                         plating components    for Traditionals?
                                                   Traditionals?
    16.        are final plating
          What are
          What                   components for Garden Fritatta?
                         plating components                  Fritatta?
    17.   What are
          What           plating components
               are final plating components forfor all Skillets?
                                                       Skillets?
    18.        utensil is served with
          What utensil           with allwaffles        French toasts?
                                      all waffles and French
    19.   Which sweet breakfast        comes with
                       breakfast dish comes    with a side ofof whipped cream?
    20.         pancakes, waffle
          Which pancakes,              French toast come with butter?
                            waffle and French                       butter?
    21. What component is served with all Salads?
        What component                    Salads?
        What component is served with all
    22. What
    22.                                   sandwiches with chips?
                                      allsandwiches
                                    with Turkey Reuben and Tuna Melt?
             components are served with
    23. What components




                                                                                                        TP_DEFOOOI
                                                                                                        TP         15
                                                                                                           DEF000115
              Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 22 of 35


                                                               (filled out by trainer)
                                                    Evaluation (filled
                                        Day 3 Shift Evaluation

                                                                      lmprovement
                                                              Needs Improvement                        Excellent
                                                                                                       Excellent
                             uniform
Arrived promptly in proper uniform                    1L            22    33    4
                                                                                4                         5
Demonstratedsenseofurgency&initiative
Demonstrated    sense of urgency & initiative         1L            22    33    4
                                                                                4                         5
Receptivetofeedback&direction
Receptive to feedback & direction                     1L            22    33    4
                                                                                4                         5
Works along-side                  training
                           during training
       along-side Trainer during                      1L            22    33    4
                                                                                4                         5
Demonstratedupbeat,positive&friendlyattitude 1t
Demonstrated    upbeat, positive &  friendly attitude               22    33    4
                                                                                4                         5
Wasattentive,focused&composed
Was  attentive, focused & composed                    1L           22     33    4
                                                                                4                         5
Demonstratedgoodcommunicationskills
Demonstrated    good communication skills             1L           22     33    4
                                                                                4                         5
                             knowledge
Shows some learned menu knowledge                     1L           22     33    4
                                                                                4                         5

Trainer
Trainer Signature & Date                                        Trainee Signature & Date

Manager Signature & Date




Server Training Day 4                                                         (Trainer)
                                                            Start date & time (Trainer)

7:30am Part 11 (Trainer & Trainee)
7:30am                     Trainee) 1"   1s Lead Serving        Day
                                                  Serving Shift Day                            lnitial-
                                                                                          Both Initial
     o                  approval
    • Trainer uniform approval   (non-slip shoes, khaki pants,
                                                        pants, tp shirt, neat appearance)
                                                                              appearance)
    •o Clock in
    •o Review table numbers
    •. Check communication board & bathroom check list
    •o Start opening side work

8:00am-9:00am    Pqrt 22 Shift Priorities,
8:09a,q-9:09anr Part           Priorities, Time Management,          Recovery
                                                Management, Steps of Recovery                  Both lnitial-
                                                                                               Both Initial
                    your Trainer will be reviewing Day
During this segment your                           Day 4 Print Outs


9:OOam-10:30am
9:0.0am-10;30am, Part       3 Role
                       Part 3                Service/Practice
                                  Role Play Service/Practice                                           lnitial-
                                                                                                 Both Initial
During this hour, you will do role play serving to practice. The trainer will play the role of the guest and the trainee will
During
play the role of the server.
                       server.
Role play the full service
Role                         experience starting
                    service experience   starting with the greeting                          pitcher. Each scenario the trainer
                                                             greeting the table with a water pitcher.
                                   food. Trainee will
      "orde/' various drinks and food.
will "order"                                      will write down        enter those orders into the POS system in "Training
                                                               down and enter                                         "Training
                                                     service of bringing imaginary
                         following all our steps of service
Mode" and should be following                                                                   food. The trainee should be
                                                                          imaginary drinks and food.
engaging the trainer playing
engaging                playing the guest.
     •o Role play a family of 4 with children
                                        children
     •o Role            older couple with dietary restrictions
          Role play an older                        restrictions
      o
     • Role
          Role play aa business meeting
                                meeting
     •o Role play a group of ladies enjoying
                                       enjoying aa leisure lunch
                                                                                                      Trainer will order various
                                                           dishes, recipes, perk card membership. Trainer
Trainer will ask various questions about our coffees, dishes,
drinks and food items, some with modifications.
                                      modifications.

19:30arn.3:Q0pmPart4LeadServershiftdTrainerShadowingforsupportBothlnitial-
10:30am-3:O0pm       Part 4 Lead Server shift w/ Trainer Shadowing for support                 Both Initial
                                                        serving the tables in their
                                  will take the lead in serving
During this segment the Trainee will
During                                                                              traine/s section
                                                                              their trainer's               beginning to end.
                                                                                              section from beginning
                                                      support when necessary. *If
The trainer will be there to redirect or be there for support                     *lf speed of service is running
                                                                                                          running too long

                                                                                                    TP DEF000116
                                                                                                    TP DEFOOO116
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 23 of 35



than
than Trainer                                                             Trainer and Trainee must stay together
     Trainer will step to help improve speed of service until caught up. Trainer
throughout            *Remember to follow and maintain
throughout the day. *Remember                                              management, follow shift priorities & working
                                                maintain self & shift time management,
organized throughout the shift.
                            shift.

3:OOpm-3:30pm
3:00p{n;3.:3QeF Part
                  PaJLS5 Server closing     duties
                                    closing duties                                                 lnitial-
                                                                                             Both Initial
                                                                                             Both
Today
Today the Trainee                                                                                throughout the process
          Trainee will do all closing duties of their section and the Trainer will oversee them throughout

3:30-3:45pm Part 66 Day 4 Test
3:30-3:45pm                   Test                                                              lnitial-
                                                                                          Both Initial
      completing server closing
After completing                                           will take your Day 4 Test.
                                duties of your section you will
                        closing duties                                                Your Trainer
                                                                                Test. Your         will fill out your day 4
                                                                                           Trainer will
evaluation             test. When complete
                  your test.
evaluation during your                        your Trainer will grade
                                    complete your                     your Test
                                                                grade your

3:45-4pm
1:454em, Part
           PaJt 7                        MOD
                7 Overview of shift with MOD                                                           lnitial-
                                                                                                  Both Initial
    •o Sit with MOD to review the day




Day 4lPart 2 Print
Day 4/Part         Outs-Shift Priorities,
             Print Outs-Shift                  Management, TP Server Steps of Recovery
                              Priorities, Time Management,

Priorities
Priorities of the Shift are as follows:
    1. Greeting your
    1.             your tables (acknowledging      guests that you pass)
                                (acknowledging guests
    2. Running
    2.             Food-unless you are at a table or entering an order into the POS
         Running Food-unless                                                                    stop what you are doing and
                                                                                   POS you must stop
                                       guests that you pass)
                    (acknowledging guests
         run food! (acknowledging
    3. Running
    3.   Running Drinks
                   Drinks (acknowledging     guests that you pass)
                          (acknowledging guests
    4. Greeting/Taking
    4.                     Names/Seating Guests (acknowledging
         Greeting/Taking Names/Seating                                guests that you pass)
                                                      (acknowledging guests
    5. Answering the phone (TP Phone Greeting:
    5.                                        Greeting: "Good Morning/Afternoon,    Thank you for calling The Turning
                                                                Morning/Afternoon, Thank                              Point of
                                                                                                              Turning Point
                                    you?" this greeting
                , how may II help you?"         greeting may
                                                         moy not be modified)
                                                                     modifiedl
    6. Ongoing
    6.   Ongoing side work, rolling
                               rolling silverware
                                       silvenrvare

Personal Time Management- Come in ready, in proper uniform, with a staff bank, clean apron, server book with pen
PersonalTime
and guest check pad, clock in, check communication board & tv, check bathroom checklist,       opening side work.
                                                                              checklist, start opening      work.

            Management-Manage your
Table Time Management-Manage           your time                                                        above. You also want to avoid
                                                                    following shift priorities listed above.
                                             time wisely and by following
       multiple orders at once and entering
taking multiple                        entering them in at    once   because  that  will  cause aa lot of unnecessary stress and work
load that you will not be able to keep up with at one       time. Once you do that you will continuously be double and triple
                                                     one time.
sat over and over, it's a vicious cycle that's hard to break on the shift. Prioritize       your time as such:
                                                                                Prioritize your
     1. Greet
    1.               table, within 2 minutes
        Greet your table,              minutes of the table being                                       already in hand if there is not
                                                               being seated, with a water pitcher already                           not
        already one on the table,
                              table, greet  the party  and   let them   know to   help  themselves
                                                                                        themselves    to water  if
                                                                                                                if they would like.
     2. Ask if they've dined with us before and ifif they have ask ifif they are aa Perk member.
    2.                                                                                        member. For first time guests point
        out the drink pages in the menu and ask if    if they need
                                                                need a few minutes                      drinks, unless they are ready
                                                                            minutes to review our drinks,
        to order any drinks.          mention appetizers.
                       drinks. Also, mention
            a. Iflf you are double
            a.               double sat swing by the 2'                   greeting your first table, and let them know you will be
                                                         2nd table after greeting
                 with
                 with them shortly
            b. Return to your 2"
            b.                     2nd table with water pitcher and greet as you did above
     3. Take drink order,
    3.                          if they wanted to place any appetizers.
                     order, ask if                                             lf they are ready to place food order then take that
                                                                  appetizers. If
        as well. Enter
                 Enter order in POS
                                  POS

                                                                                                        TP DEF000117
                                                                                                        TP DEFOOO117
                   Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 24 of 35


   4.
   4.    Return to
         Return  to 2nd   table to
                    2' table         take their
                                 to take   their drink  order then
                                                 drink order        enter into
                                                               then enter  into POS
                                                                                POS
   5.
   5.    Return to
         Return          table with
                    1st table
                 to 1't                drinks that
                                with drinks    that are
                                                     are ready.  Take food
                                                         ready. Take        order ifif not
                                                                       food order          already taken.
                                                                                       not already         Then go
                                                                                                    taken. Then    enter itit into
                                                                                                                go enter       into POS
                                                                                                                                    POS
       system.
       system.
   6.  Return to
    6. Return     2" table
               to 2nd          and follow
                       table and     follow step
                                             step number
                                                  number 44
   7.   While waiting
    7. While  waiting onon drinks     and food
                             drinks and    food orders   help pre-buss,
                                                 orders help             buss, set
                                                              pre-buss, buss,  set tables,  seat tables,
                                                                                    tables, seat   tables, runrun food   and drink
                                                                                                                   food and    drink orders,
                                                                                                                                      orders,
        do ongoing
       do            side work
           ongoing side    work
    8.
    8. Once  an order
        Once an                       ready to
                            almost ready
                 order isis almost                  sold from
                                                be sold
                                             to be       from the
                                                               the kitchen start getting
                                                                   kitchen start           all the
                                                                                  getting all   the sides          go with
                                                                                                             that go
                                                                                                      sides that       with the
                                                                                                                             the dishes
                                                                                                                                  dishes so
                                                                                                                                          so
       that when   the  ticket   is ready   you      quickly     the  food
       that when the ticket is ready you can quickly run the food without
                                                can          run           without    having
                                                                                      having   it
                                                                                               it sit
                                                                                                  sit too
                                                                                                       too long
                                                                                                           long  in
                                                                                                                  in the
                                                                                                                      the window
                                                                                                                          window    (during
                                                                                                                                     (during
        down time
        down    time do  do thisthis for
                                       for other
                                            other orders)
                                                      orders)
    9.
    9.  After placing
        After   placing platesplates in in front
                                            front of     the guests
                                                     of the    guests ask ask ifif there       anything you
                                                                                    there isis anything       you can       bring the
                                                                                                                      can bring     the table
                                                                                                                                          table such
                                                                                                                                                 such as      tabasco or
                                                                                                                                                         as tabasco       or
        sriracha sauce.
        sriracha    sauce. Look   Look to      see ifif anyones
                                           to see                    drinks are
                                                        anyones drinks          are low
                                                                                      low and      offer aa refill
                                                                                             and offer         refill
    10. After     minutes (or
        After 22 minutes                              they haven't
                                           bites ifif they
                                  (or 22 bites                haven't started          eating after
                                                                          started eating                    minutes) return
                                                                                                 after 22 minutes)          return to to the   table to
                                                                                                                                          the table         see ifif evefihing
                                                                                                                                                       to see        everything
        came out
        came    out as as they
                           they expected.
                                     expected. Remove Remove any          unneeded items
                                                                   any unneeded                     (pre-buss)
                                                                                          items (pre-buss)
             a.
             a. TP       POLICY lfIf any
                    TP POLTCY             any guest
                                                 guest is     dissatisfied for
                                                          is dissatisfied                              whatsoever with
                                                                                           reason whatsoever
                                                                               for any reason                              with their     meal or
                                                                                                                                  their meal     or drink      assure them
                                                                                                                                                      drink assure       them
                   that you
                   that    you will       fix it. Offer
                                    will fix       Offer themthem something
                                                                     something else    else or     have the
                                                                                              or have             dish corrected.
                                                                                                           the dish      corrected. We    We gladly     accommodate all
                                                                                                                                               gladly accommodate              all of
                                                                                                                                                                                   of
                   our guests
                   our    guests and   and ifif they
                                                 they areare not
                                                               not satisfied
                                                                    satisfied than than wewe fixfix it. This
                                                                                                          This isis the
                                                                                                                     the TPTP Way-
                                                                                                                               Way- we  we operate
                                                                                                                                             operate on  on aa different
                                                                                                                                                                 different level
                                                                                                                                                                              level
                   and will
                   and     will do do anything
                                        anything and          everything possible
                                                       and everything         possible to       satisfy them.
                                                                                            to satisfy     them.
                           i.i. Iflf aa guest
                                        guest simply
                                                  simply doesdoes not like               they ordered
                                                                                  what they
                                                                           like what                            encourage them
                                                                                                  ordered encourage              them to  to order
                                                                                                                                              order something
                                                                                                                                                      something else    else and
                                                                                                                                                                             and
                                  have it mademade on        the fly
                                                        on the         for them.
                                                                  fly for    them. The        food will
                                                                                        The food      will take            minutes to
                                                                                                             take 3-5 minutes           to be made
                                                                                                                                                made and and we we won't
                                                                                                                                                                      won't
                                  charge them
                                  charge      them for       their first
                                                       for their    first dish.
                                                                            dish.
    11. After
        After 10-15 minutes,
               10-15      minutes,         halfway
                                           halfway     through
                                                        through     their
                                                                    their    meal,
                                                                              meal, stop           again to
                                                                                       stop by again        to see        the table
                                                                                                                 see ifif the                     anything or ifif anyone
                                                                                                                                table needs anything                   anyone
        needs drinks.
        needs                  Pre-buss, removing
                 drinks. Pre-buss,                             anything not needed
                                               removing anything                    needed
        When the
    12. When     the table        appears to
                        table appears               be done
                                                to be            eating swing
                                                         done eating        swing by  by to    see ifif they
                                                                                          to see        they areare finished
                                                                                                                       finished or     finishing up.
                                                                                                                                    or finishing    up. If    done, ask ifif you
                                                                                                                                                          lf done,             you
        can wrap left
        can                   overs for
                      left overs        for them. Clear  Clear plates,
                                                                 plates, wrapwrap up leftovers
                                                                                         leftovers and   and print       their check ifif you
                                                                                                                print their                  you haven't
                                                                                                                                                  haven't already.
                                                                                                                                                               already.
        Drop off
    13. Drop         leftovers, ask ifif anyone
               off leftovers,                   anyone is interested
                                                               interested in a cookie  cookie or      specialty drink.
                                                                                                  or specialty        drink. Iflf not drop
                                                                                                                                         drop the     check and
                                                                                                                                                the check       and ask allall
        guests       anyone would
        guests ifif anyone          would like any  any of of their    drinks to
                                                               their drinks           go  (bring
                                                                                  to go (bring to   to   go           with   lids   and   sleeve   for  guests
                                                                                                              cups with lids and sleeve for guests with coffee,
                                                                                                              cups                                                  with   coffee,
        make fresh
        make              drinks for
                fresh drinks                    other free
                                      for all other      free refill    drinks). Before leaving
                                                                refill drinks).                 leaving let       the guests know
                                                                                                            let the                know you      will be back to
                                                                                                                                            you will                to collect
                                                                                                                                                                        collect
        payment       (guests do not always know
        payment (guests                                    know they are          supposed to
                                                                            are supposed          to pay
                                                                                                      pay atat the      table so you need
                                                                                                                 the table                 need to make
                                                                                                                                                      make it clearclear who
        they pay)
               pay)
        Once you
    14. Once    you have         dropped the check
                       have dropped                   check it is vital      that you return
                                                                     vital that            return as soon soon as payment is ready,               return no longer
                                                                                                                                         ready, return            longer than 55
        minutes after
        minutes                dropping the bill. The longer
                    after dropping                                           you
                                                                  longer you wait the higher      higher the risk of guests walking out without paying
                                                                                                                   risk   of guests     walking    out   without       paying
        their billl
        their  bill! If lf a table leaves          without paying
                                         leaves without         paying you              responsible for
                                                                            you are responsible                  the payment
                                                                                                           for the      payment of   of that bill.
                                                                                                                                                bill.
    15. When     collecting payment
        When collecting            payment state "l        "I will
                                                               will be right back with   with your change"
                                                                                                         change" for    for cash payments
                                                                                                                                     payments or "I    "l will
                                                                                                                                                           will be right back"
                                                                                                                                                                             back"
        for  credit card payments. Never assume
        for credit                                           assume that that the amount
                                                                                       amount they  they are payingpaying in cash includes           your tip.
                                                                                                                                         includes your       tip. Itlt is rude to
        ask any guest "Do      "Do you need  need any change?"
    16. Return
        Return to      the table within 3-5 minutes
                  to the                                 minutes to bring bring their      change or
                                                                                    their change            slip to
                                                                                                        or slip    to sign.
                                                                                                                       sign. Do not  not wait beyond
                                                                                                                                                 beyond 5 minutesminutes and if    if
                       problem causing
        there is a problem             causing timetime to extend past that        that then you need    need to let the table know       know so theythey are not waitingwaiting
        and getting
              getting frustrated. Once                  guests are ready
                                               Once guests              ready to leave they want to go.              go.


Server
Server Steps of Recovery-LAST
    1. Listen
   1.         to the complaint caringly
       Listen to
                   that they are not happy with the item(s)
       Apologize that
   2. Apologize                                                    Empathize with their situation
                                                      item(s) and Empathize                          (you have been
                                                                                           situation (you        been aa
       customer too who did not like your
       customer                         your food, for whatever reason            understanding- it will let their
                                                                  reason so be understanding-                      guard down,
                                                                                                             their guard  down,
                                                     your tip and it will let them get the fact that we truly want them to
                                            increase your
       view you as safe and caring, it will increase
                                 regardless of who is at fault, even if it's your
       have a good experience regardless                                          fault, you are human
                                                                             your fault,          human and youyou are allowed
                                                                                                                       allowed
       to make mistakes,
                 mistakes, you          allowed to run away
                                are not allowed          away from  and   abandon
                                                                          abandon   your  guest b/c you  do  not       to
                                                                                                                 want deal
                                                                                                                 want
       with it)
                  issue. Let them know we will remake
   3. Solve the issue.                            remake their meal or make them something else (get    (get aa menu if they
          need to make aa new selection). If
                                          lf they making it difficult                                        you want to make
                                                            difficult for you to resolve the issue tell them you
          sure they leave happy and ask them what you can do to make make that happen and you         gladly do it
                                                                                             you will gladly

                                                                                                                                           TP DEF000118
                                                                                                                                           TP DEFOOO118
              Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 25 of 35



    4. Thank the guest
    4.             guest for letting you know about the issue and for giving you the opportunity    resolve the matter.
                                                                                     opportunity to resolve
    5. After following
    5.       following LAST make your manager aware of the issue so they can visit the table and stay on top of the
        kitchen for remakes
                    remakes
     6. Let the Expo in kitchen
     6.                  kitchen know you have an order "on the fly"
     7. Follow
     7.  Follow up a few minutes after dropping new food to them to ensure they are happy and Thank them for
         bringing the issue to your attention
                                     attention and letting you fix it
Servers are like independent
                 independent contractors, so it is primarily up to you to do what it takes to keep the guests happy and
                               contractors,
satisfied. Go with your instincts if
                                  if you have an inkling
                                                  inkling that the guest is not satisfied.               when they are
                                                                                 satisfied. Be sure that when
ordering their food you write down every order and modification and ring it
ordering                                                                        it in as they ordered and be sure they are
served exactly what
                what they ordered.
                           ordered. You need to deliver
                                                   deliver that expectation
                                                                expectation with 100% accuracy.
                                                                                           accuracy.

If                                       shows you without words (ie: hardly consumed
                     know, insinuates or shows
lf a guest lets you know,                                                     consumed their
                                                                                          their food or drink)
                                                                                                         drink) that they are
not totally satisfied with any aspect of their                                    will take care of it and bring the issue to
                                         their experience let them know that you will
your managers     attention immediately so they can visit the table and make the decision of how they feel it should be
      managers attention
handled. You are encouraged to let your manager know what you feel they need to do to make it
handled.                                                                                             it better for the guest.




                                            Day 4 Test (Print Test Page)

    L. What isis the #1
    1.               f1 priority
                        priority on the shift?

    2. What is the #2 priority
    2.                priority on the shift?

    3. What should you do if you are filling a carafe of coffee and you hear the bell?
    3.

    4. What should you be doing ifif you are not at a table, not running
    4.                                                           running food or drinks?

    5. After dropping
    5.       dropping meals to the guests what should you ask them before leaving
                                                                          leaving the table?

    6. How
    6. How soon after dropping meals to the table should you check back up on them?

    7. How many
    7.     many times,                                        your table after receiving
                              least, should you check back on your
                times, at the least,                                           receiving their meals?

    8. When dropping
    8.      dropping off the check what should you ask the guest?

    9. Who is responsible for paying a check if a guest does not pay it?
    9.

    10. What should you tell guests when
    10.                             when you drop the check off?

    11. What should you tell
    11.                      the guest when
                        tellthe        when collecting
                                            collecting payment?

    12. In
    12.             minutes should you return to a table after collecting
        ln how many minutes                                               payment?
                                                               collecting payment?


                                                                                                 TP-DEFOOOI
                                                                                                 TP         19
                                                                                                    DEF000119
                Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 26 of 35


    13.
     13.What
        WhatisisLAST
                 LASTused
                      usedfor
                           forand
                               and what
                                   whatdo
                                        dothe
                                           theletters
                                               letters each
                                                        eachstand
                                                             standfor?
                                                                   for?

    14.
     14.What
        What do
              doyou
                 you do      yourguest
                      doififyour  guesttells
                                        tells you
                                               you they
                                                    theyare
                                                         arenot
                                                             notsatisfied?
                                                                 satisfied?




Day
 Day44Shift
      ShiftEvaluation   (filledout
            Evaluataon (filled  outby
                                    bytrainer)
                                       trainer)
                                                                   NeedsImprovement
                                                                  Needs  lmprovement                       Excellent
                                                                                                            Excellent
Arrived  promptly ininproper
 Arrivedpromptly       proper uniform
                                uniform                       172      2      33         44                    55
Demonstrated
 Demonstrated sense
                  senseofofurgency
                            urgency&&initiative
                                         initiative           1t2      2      33         44                    55
Receptive
 Receptive to feedback    & direction
            to feedback & direction                           1L2      2      33         44                    55
Works
Works along-side
        along-side Trainer
                     Trainer during
                              during training
                                      training                1L2      2      33         44                    55
Demonstrated
 Demonstrated upbeat,
                  upbeat, positive
                           positive && friendly
                                        friendly attitude
                                                   attitude   1L2      2      33         44                    55
Was
Was attentive,
      attentive, focused
                  focused && composed
                              composed                        1L2      2      33         44                    55
Demonstrated
 Demonstrated goodgood communication
                        communication skillsskills            1L2      2      33         44                    55
Shows
Shows  good
        good  menu
              menu knowledge
                      knowledge                               1t2      2      33         44                    55
Asked
Asked &&Informed
          lnformed Guests
                      Guests of
                              of Perk
                                 Perk Info
                                        lnfo                  172      2      33         44                    55
Demonstrates
Demonstrates EGS EGS && Guest
                         GuestEngagement
                                Engagement                    1L2      2      33         44                    55



TrainerSignature&DateTraineeSignaTrainee
Trainer Signature & Date          ture&D      ate& Date
                                         Signature

Manager
Manager Signature
        Signature && Date
                     Date




Server
Server Training
       Training Day
                Day 55                                        Start date && time(Trainer)
                                                              Start date     time(Trainer)

7:30am   ?a,rt 1I (Trainer
7:30am Part          (Trainer &  Trainee) Day
                               & Trainee)       Day 22 Lead
                                                       Lead Serving  Shift
                                                            Serving Shift                         Both  lnitial-
                                                                                                  Both Initial
     o
    • Trainer
       Trainer uniform
                   uniform approval
                             approval (non-slip
                                       (non-slip shoes,
                                                 shoes, khaki
                                                         khaki pants,
                                                               pants, tp
                                                                       tp shirt,
                                                                          shirt, neat
                                                                                 neat appearance)
                                                                                      appearance)
    •. Clock
       Clock in in
    •o Review
       Review tabletable numbers
                         numbers
    •o Check
       Check communication
                 communication boardboard &
                                          & bathroom
                                             bathroom check
                                                         check list
                                                                list
    •o Start
       Start opening
              opening sideside work
                               work

8:00am-8:50am    Pa.rt 22 The
8:00am-8:59an1 Part        The 77 Basics
                                  Basics && Exceptional
                                             Exceptional Guest
                                                         Guest Service
                                                                Service (EGS)
                                                                          (EGS)                   Both  lnitial-
                                                                                                  Both Initial
During this segment
During this segment your
                    your Trainer
                          Trainer will
                                  will be
                                       be reviewing
                                           reviewing Day
                                                     Day 5/Part
                                                          5/Part 22 print
                                                                    print outs
                                                                          outs

8:59aF-9:00am Part
8:50am-9:00am      ?art 33 Self-Awareness
                            Self-Awareness && Self-Discipline
                                              Self-Discipline                                     Both  tnitial-
                                                                                                  Both Initial
Your
Your Trainer will be reviewing Day S/Part 3 print out
     Trainer will be reviewing Day 5/Part 3 print out

9:90am'9:39am Part
9:00am-9:30am       Part 44 33 Different
                               Different Types
                                         Types ofof Service
                                                    Service                                       Both Initial
                                                                                                  Both  lnitial
Your
Your Trainer      review with you're
     Trainer will review       you're the
                                      the 33 Different
                                             Different Types
                                                       Types of
                                                             of Service
                                                                Service

9:30am-1g:?0am Part
9:30am-10:30am       Part 55 Role
                              Role Play
                                     Play Guest
                                          Guest Connection
                                                  Connection & EGS
                                                             & EGS                                 Both   lnitial-
                                                                                                    Both Initial
During this
During this hour,
            hour, you will do   role play
                            do role  play practicing  Guest Engagement
                                           practicing Guest Engagement and  and EGS.
                                                                                 EGS. The trainer will
                                                                                      The trainer   will play
                                                                                                         play the
                                                                                                              the role
                                                                                                                  role of the guest
                                                                                                                       of the guest
and the trainee will play
and                  play the
                           the role  of the server. This segment isis solely
                               role of                                       trainee
                                                                      solely trainee practicing
                                                                                      practicing incorporating    ways  to connect
                                                                                                  incorporating ways to connect
with the guest
         guest and
               and giving
                    giving EGS
                            EGS experiences to guests.


10:30am-3:00pm
10:30qm-3:00pm Part    5 Lead
                 Pa,rt 6      Server w/ Trainer Shadowing
                         Lead Server                          support
                                                Shadowing for support                  Both  tnitial-
                                                                                       Both Initial
*Remember Guest
*Remember  Guest Engagement,            Management, Following
                              EGS, Time Management,
                 Engagement, EGS,                    Following Priorities,
                                                                Priorities, TP
                                                                            TP Service
                                                                               Service Standards
                                                                                        Standards

                                                                                                       TP_DEF000120
                                                                                                       TP DEF000120
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 27 of 35


During
During this segment the Trainee will
                                   will take the lead in serving the tables in their     trainer's section from beginning
                                                                                  their trainer's                  beginning to end.
                                                                                                                                end.
The trainer will be there to redirect or be there for support
                                                         support when necessary.       *lf speed of service isis running
                                                                          necessary. *If                         running too long
than Trainer will step to help improve speed of service
                                                     seruice until caught up. Trainer
                                                                                Trainer and Trainee must stay together
                                                                                                                   together
throughout
throughout the day
    •o Trainee
        Trainee will:
             o Do opening
             o       opening and ongoing side work
             o Smile, Greet, Thank, Acknowledge
             o                          Acknowledge guests throughout
                                                                 throughout the dining room
             o Alert Manager
             o         Manager of new guests
                                           guests or Perk Members
                                                            Members
             o Enter
             o   Enter orders with the oversight
                                          oversight & assistance
                                                        assistance of their
                                                                       their trainer
                                                                             trainer (trainee may not enter any orders
                 independently,
                 independently, without oversight
                                            oversight of their
                                                           their trainer)
                                                                 trainer)
             o Run drinks, food (*Trainer
             o                      (*Trainer will expo the tickets and complete plates before before trainee pulls plates out to
                 run*),
                 run*), pre-bus, bus, set, seat, stack at dish station, do ongoing
                                                                               ongoing side-work
            oo Do table checks, drink refills, get any items guests request
            oo Pre-bussing
                 Pre-bussing tables, Bussing,
                                       Bussing, Setting, Host stand, Seating
                                                                        Seating (in own and other section)
                                                                                                      section)
            oo Print out and drop all     tables checks, push perk card membership,
                                      alltables                             membership, alerts guests
                                                                                                   guests they pay at the table,
                 returns & pick up payments,
                                     payments, processes
                                                  processes payments and returns change or credit card slips
            oo DoDo all closing
                        closing side work duties including                                            section checked by barista
                                                    including doing the close out report and get section

3:00pm-3:30p-m Part 77 Server closing duties
3:OOpm-3:30pm                                                                                      Initial
                                                                                             Both Initial
Today
Today the Trainee
          Trainee will do all closing duties of their
                                                their section and the Trainer will oversee them throughout
                                                                                                 throughout the process

3:30-3;45pm Part 88 Day 4 Test
3:30-3:45pm                   Test                                                              lnitial_
                                                                                          Both Initial
After completing
      completing server closing
                        closing duties
                                duties of
                                       of your section you will take your Day 4 Test.
                                                                                Test. Your Trainer will fill out your day 4
                                                                                      Your Trainer
evaluation
evaluation during
           during your test. When complete
                  your test.        complete your Trainer will
                                                           will grade your Test
                                                                grade your

3:454pm Part 99 Overview of shift with MOD
3:45-4pm                               MOD                                                        Both lnitial
                                                                                                  Both Initial
    •o Sit with MOD to review the day

Day SlPart?
Day 5/Part 2 The 7 Basics & EGS

The 7 Basics
1. Be in proper
1.        proper uniform (policy adherent)
                                       adherent)
2. Maintaining
2.  Maintaining positive attitudes- everyone must speak thoughtfully              respectfully to one another-teammates,
                                                                   thoughtfully & respectfully
    managers,
    managers, guests
3. Acknowledge
3.  Acknowledge the guests
        •. Eye Contact, Smile, Hello, Thank You, Good Bye, Have       Have aa great day!
        •o Greet
            Greet the door (All  (All employees,
                                      employees, bussers included)
                                                           included)
4. Give Exceptional Guest Service
4.                               Service (EGS)
5. Accommodate
5.  Accommodate the guest always!
       •o If                                                                                                             rolll If
                                                                     accommodate our guests' requests, this is how we roll!
             lf it is physically possible, we will gladly do itit to accommodate                                               lf you
            are unsure,
                   unsure,   go get  your manager
       •. Open the door                                                                         wheelchairs, with crutches, etc
                                     guests that could use the help-guests with strollers, in wheelchairs,
                          door for guests
       •r Iflf guests arriving                                                                     make for them that doesn't
                                                                    something that we can easily make
                         arriving shortly after 3:10 offer them something
            require cooking-ie:
                        cooking-ie: cran chicken   wrap. They can take it to go or allow them to sit at the bar...you won't be
                                           chicken wrap.
            leaving
            leaving for at least 30 more minutes
                                               minutes anyway!
                                                       anyway!
       •o Iflf a guest is not satisfied                                                             immediately. Servers should
                                                                their experience resolve the issue immediately.
                                 satisfied with any aspect of their
            independently
            independently resolve issues for their their tables. Take care of them to ensure they leave happy.
5. Teamwork
6. Teamwork
       •o Staff does not   not perform at their best in this industry   when working independently, focused solely on
                                                               industry when
            themselves and their  their section/duties

                                                                                                       TP DEF000121
                                                                                                       TP_DEFOOO121
                 Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 28 of 35



       •o Pair up to work together
                               together in neighboring
                                              neighboring sections
                                                              sections to work as a team helping  helping buss each other's tables, run
           each other's food and drinks, seat each other, guest interaction, table check-ups, ongoing             ongoing & closing
                                                                                                                              closing
           sidework
           sidework
7. Follow
7. Follow TP steps of table
                         table service
       •. Managers should visit each table at least once, brief                      touches, brief engagement
                                                                       brief table touches,             engagement (NEVER say "how was
           everything", instead ask "how did your meals come out?" "how was your service today?"
       •o Servers should visit each table at least 9 times
           L. To greet the table with a water pitcher
           1.
           2. To take their order
           2.
           3. To bring drinks to the table
           3.
           4. To bring food to the table
           4.
           5. To follow up 2 minutes or 2 bites after meal drop off (make sure everything came out as
           5.                                                                                                              as they expected
                and if
                     if they need anything
                                      anything for now)
           6. Follow up a 2'2nd time after food has been dropped
           6.                                                      dropped off to see if     if they need anything & pre-buss as much as
                possible
                possible ("May II take that out of your way?")  way?")
           7. Final
           7.   Final sales opportunity/Drop
                              opportunity/Drop        off check
                    o "Can II get you folks any after breakfast/lunch drinks or is anyone interested in a delicious
                    o
                           chocolate
                           chocolate chip cookie?"
                                             cookie?"
                o
                • Before
                    Before dropping check always:  always:
                           o Offer
                           o   Offer to wrap up left overs-overs- We always offeroffer to wrap guests' food for them, them, unless the guest
                               requests otherwise
                           o Ask guests ifif they'd like drinks to take with them, or to go coffee cups ("Can II bring you a cup
                           o
                               of _ to take with you? There's no charge")   charge")
                                    .■ *(Hot
                                          *(Hot tea
                                                 tea drinkers get aa new      tea bag with
                                                                        new tea          with aa medium or                of hot water)
                                                                                                            or large cup of       water)
               •o When
                    When Dropping the     the check always state:
                          oo Please taketake your time,
                                                     time, there
                                                            there is
                                                                   is no rush
                          oo Ilwill
                                will be
                                      be back
                                          back in
                                                in a few              (return in 3-5
                                                      few minutes (return         3-5 minutes,
                                                                                        minutes, no no longer   than 55 minutes)
                                                                                                        longerthan
           8. Collect payment && state "I'll
           8.                                  "l'll be        with your change/cc slip"
                                                     be back with                         slip"
           9. Return with
           9.             with change or cc slip.
                                                slip. "Thank
                                                       "Thank you for     visiting us today,
                                                                     for visiting                  was aa pleasure serving you, II hope you
                                                                                        today, it was
               come visit              again. Please take
                        visit me/us again.               take your time, there is   is no rush &       you need
                                                                                                  & if you                         will be
                                                                                                           need anything else II will
               nearby. Enjoy the the rest ofofyour
                                               your day!"
                                                       dayl"


Exceptional Guest
              Guest Service (EGS)- TP     TP POLICY Servers                    function is to
                                                          Seryers primary function         to engage guests, build   build relations with
                                                                                                                                       with them
                                                                                                                                              them and
     them exceptional service
give them                  service &     experiences. Our
                                       & experiences.       Our servers are not simply order takers. takers. Itlt isis required for our servers to   to be
              with starting random and friendly
comfortable with                                friendly conversations with     with strangers, willing     to make eye contact with
                                                                                                   willing to                           with all
                                                                                                                                              all guests
and keep aa smile on their
and                    their face
                                face while
                                       while in the                                  warmth, approachability and friendliness.
                                                                       exhibiting warmth,
                                                the dining room, exhibiting                                                 friendliness. Iflf you are
generally shy
           shy or not outgoing than                   will not
                                      than serving will              the right position for you.
                                                            not be the
    •o Have a smile on your face,    face, especially     while
                                                           while in the
                                                                    the  dining room and and at a table
                                                                                                    table
    •o Engage guests- ask them     them how their
                                               their day                ask ififthey
                                                        day is going, ask       they have any fun fun plans for
                                                                                                              for thethe day
                                                                                                                          day
     o  Genuine care and satisfaction
    • Genuine                    satisfaction of the
                                                   the    guest  should   be   your  mission,  if that
                                                                                                  that   is
                                                                                                         is not important      to       than serving at
                                                                                                                               to you than              at
        the Turning
             Turning Point is    is not the         fit for
                                        the right fit    for you
     o
    • Seek out      guests  who      need
                              who need     help  or   assistance    and then
                                                                         then help or or assist (helping guests with          strollers, offering to
                                                                                                                        with strollers,             to
        take aa picture for
                          for the table)
    •o Accommodate and fulfill your guests     guests requests (seat them specifically where                      would like)
                                                                                                            they would
                                                                                                   where they
    •o Anticipate
        Anticipate and fulfill                                          (automatically bring them aa refill of their
                                                   wants & needs (automatically
                           fulfill your guests wants                                                                    their beverage or waterwater
         pitcher if theirs
        pitcher     theirs isis low or empty and they    they are still eating)
    •o Always
        Always be available/accessible and       and responsive (do   (do not disappear from                    and hang out
                                                                                                          floor and
                                                                                             from the floor                   out in the
                                                                                                                                      the BOH
                                                                                                                                           BOH or a
        corner ofofthe   restaurant, do not
                    the restaurant,          not be far far from
                                                             from your tables)
                                                                         tables)

                                                                                                                      TP DEF000122
                                                                                                                      TP-DEFOOO122
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 29 of 35


    •.            positive, unique and memorable
         Create positive,
         Create                          memorable experiences for your   your guests (ladies                                 picture
                                                                                         (ladies would you like me to take aa picture
         for you?)
             you?)
    •o   Compliment at least one guest on something per table (I
         Compliment                                                     (l love your nail polish color!)
    •o   Build  strong  relations with
         Build strong relations with   your guests    (Are you going
                                                               going  to   be getting your usual
                                                                                              usual Tuscany
                                                                                                    Tuscany omelet sub feta today?)
    •o   Seek opportunities       improve your guests experiences (ie:
                opportunities to improve                                 (ie: we can carry coconut milk for you if if you are going to
         visit us frequently,                    l'll ask my manager
                  frequently, let me know and I'll            manager to carry it)  it)
    •o   Be kind and respectful    towards all guests and co-workers,
                        respectfultowards                    co-workers, regardless
                                                                             regardless of how they are treating
                                                                                                          treating you (you never
         know what is happening
                          happening in their personal life that may be affecting
                                                                             affecting them)
    •o   Immediately
         lmmediately resolve
                         resolve guest service failures before itit becomes
                                                                    becomes a guest service problem
              o Iflf food is taking
              o              taking too longer than 15     minutes, automatically bring the table a bowl of fruit or chips with
                                                       15 minutes,
                   salsa to hold them over & give them an eta on their their order
    •o   Exhibit
         Exhibit approachable                      attentive appearance & a positive
                  approachable body language, attentive                                      attitude. Keep your guests in aa positive
                                                                                   positive attitude.
         mood with
                 with  your positive
                            positive mood
                                     mood



Day S/Part 33 Self Awareness
Day 5/Part          Awareness & Discipline
                                    Discipline while on duty
                                                         you. Not
                                                 around you.
Understand that your behaviors affect people around
Understand                                                      Not being aware of what you are saying
                                                                                                   saying or doing that can be
        offensive, hurtful
deemed offensive,              insulting causes an uncomfortable experience for those people, guests, coworkers,
                    hurtful or insulting                                                                   coworkers,
                                                         policies, standards and expectations
                                      employees with TP policies,
managers. The company provides employees                                          expectations through
                                                                                                through the employee
                                                                                                              employee
handbook, orientation,
handbook,                    Policies, communication boards, pre & post shift meetings.
           orientation, TP Policies,                                             meetings. As the employee,    it is up to you to
                                                                                                    employee, it
         self-discipline in being compliant to TP standards,
have the self-discipline                                       policies and expectations
                                                                            expectations as well  as having
                                                                                                     having self-awareness    of
your behaviors.
     behaviors. Only you have the powerpower to control your actions and attitude.
                                                                          attitude.




Day 5/Part 4 3 Different
    S/Part 4                      Service- What separates them?
               Different Types of Service-

Basic service-Order        little to no engagement
      service-Order taker, little        engagement
    •o Greet the guests
    •o Take drink order
    •. Drop
        Drop off drinks and take food order
    .• Drop
        Drop off food
    •o When guests appear to be done ask if guests are done, take plates, drop check
    •o Collect payment,
                payment, ask if if they need change
    •. Bring
        Bring change back ifif required,
                               required, thank guest

                     conversation, some engagement
Good Service-Generic conversation,         engagement
    o                   introduces
   • Greets table and introduces     them  self
   •o Takes drink order and asks further questions
                                            questions such as if                French press or fresh squeezed
                                                                 if they wanted French                squeezed
      lemonade.
       lemonade. Points
                  Points out  food  specials
   •o Returns                                         asking about any modifications to orders
                            takes food orders and asking
       Returns with drinks, takes
    o
   • Drops off food & asks if if everything looks ok
   •o Stops back to check on the guests, ask "how's everything?"
                                                         everything?"
   •o When guests appear to be done asks if                                Drops the check and lets them know there is no
                                               if they'd like to go boxes. Drops
      rush.

                                                                                                        TP DEF000123
                                                                                                        TP DEFOOO123
                Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 30 of 35



    •o Collect payment
               payment and tell guest you will be right back with their change
                                                                        change
     o
    • Return with change,
                   change, thank guests,
                                  guests, tell them to have a great day


Exceptional
Exceptional Service- Builds relations
                                    relations with guests,
                                                      guests, very engaging,
                                                                     engaging, goes beyond for guests
      •o Greets the table, introduces
                                 introduces themselves,
                                                themselves, asks how everyone's day is going so far and thanks them for coming to
         visit us today,
                   today, asks if they've ever dined at a Turning Turning Point
                                                                             Point before
                                                                                   before and if anyone is a Perk MemberMember
               o Gives guests aa brief explanation
               o                                explanation about our company such as        as the fact that it is a scratch kitchen and so
                    everything is made in house, each dish is made to order per guest's specifications   specifications and modifications and
                    we are happy
                              happy to accommodate
                                           accommodate all guests requests as long as we have the ability to do so.
               o Shows guests beverage
               o                        beverage section of the menu pointing out some specialty items that are uncommonly     uncommonly
                    found at other restaurants
                                         restaurants such as French
                                                                 French press coffees and points out seasonalseasonal specials and mentions
                                                                                                                                     mentions
                    the soups of the day and mentions items we may be currently featuring         featuring such as hot chocolates or Jersey
                    Devil   Blend FP
                    DevilBlend       FP
     •o Points out seasonal
                        seasonal specials & tells guests their personal favorite dish or most popular ones as well as favorites
         on main menumenu
     •o Asks the guests if    if they would like a few minutes to look over beverage  beverage options and returns in 3-5 minutes to
         take drink order and asks if       if they wanted to place any appetizer
                                                                             appetizer or food orders yet
     •o As writing     down each guests orders asks about any modifications,
             writing down                                                  modifications, asks     if they want jelly with any dishes sold
                                                                                             asks if
         with toast, repeats back the ordered items noting       noting any mods
              oo Asks additional questions,
                                          questions, such as if they'd like any sides of meat with their breakfast?
              oo Informs
                    lnforms guest of TP specific procedures-such
                                                        procedures-such as for guests that order any egg white dishes they let the
                    guest know that we cook them in veg spray       spray to keep it healthy
                                                                                        healthy
    •o Stops by table before before    food   comes   out to give  an  ETA  (brings  fruit  bowl
                                                                                            bowl or chips for tickets running
                                                                                                                         running longer than 15
         minutes) and checks to see if any drinks or water pitchers need to be refilled & offers to bring refills
              o Iflf guests had a French press that is empty
              o                                                 empty server asks if   if they'd like another press which is an additional
                    charge
                    charge or a pot of regular coffee for no additional charge    charge
    •o Identifies
         ldentifies issues with dishes or orders before                                      table-has food corrected, communicates
                                                           before food goes out to the table-has                            communicates issue
         with the table & MOD
    •o Drops food to table, handing dishes to the guests that ordered it (no auctioning off dishes)              dishes)
    •o Asks guests if    if everything is looking
                                              looking good and if there is anything
                                                                              anything they can get for them before stepping stepping away
         (jelly, sriracha, tabasco sauce)
    •o Stays available       fortheirtables,
                 available for     their tables, not hanging out in the kitchen in case guests need anything
    •o Stops back (table check back) after all guests have taken a few bites and within 2-3 minutes              minutes of serving meals, to
         see how the food is, ensures ensures that the guests are      lOO% satisfied with their meals, identifies when
                                                                  are 100%                                                when guests may not
                                         proactive in handling it immediately. Follows LAST when needed, is genuinely
         be fully satisfied and is proactive                                                                               genuinely concerned
         about the satisfaction
                       satisfaction
   •o Notices       when guests are done eating
         Notices when                             eating and returns                       engage the guests, ask how their meals and
                                                               returns to the table to engage
         drinks were, asks if    if anyone would like their      plates  removed and any left overs wrapped.
                                                                                                           wrapped. Pre-busses
                                                                                                                        Pre-busses the table,
         leaving
         leaving items guest may still need (ie: creamer, creamer, coffee pot, teaspoon).
                                                                                   teaspoon).
   •o Returns with left overs boxes and offers guests specialty drinks or cookies to complete their meal, offers to bring
         guests with coffee to go cups and offers to bring to go drinks for guests with free refillable drinks
   •o When dropping
                  dropping the check alerts the guests to please relax and take their          their time,         is no rush and lets them
                                                                                                      time, there is
         know they will be back to collect payment   payment whenever
                                                                whenever they are ready
   •o Returns
         Returns in a timely manner manner to collect payment,            longer than 3-5 minutes and tells guests they'll be right back
                                                          payment, no longer
         with their change or slip.         Returns within 3 minutes
                                      slip. Returns                             change. Tells the table it's been aa pleasure taking
                                                                minutes with change.                                                taking care
         of them and that they hope they come visit us again soon           soon


7 Steps For Dealing
            Dealing With Angry Guests
    1. Remain
    1.  Remain calm & patient


                                                                                                              TP DEF000124
                                                                                                              TP_DEFOOO124
        Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 31 of 35


          a.
          a.    When                        startsyelling
                               customerstarts
                 Whenaa customer                      yellingoror being     otherwise rude,
                                                                  beingothenarise           rude,there             nothingto
                                                                                                      there isis nothing          begained
                                                                                                                               to be     gained by     respondingin
                                                                                                                                                  by responding      in aa
                similar      manner. lfIfany
                 similar manner.            anyemployee
                                                   employeeever evergets        combativetowards
                                                                        gets combative          towardsaa guest           theywill
                                                                                                                  guestthey       will be    removed from
                                                                                                                                         be removed       fromthethe
                 situation,written
                situation,       written up up and
                                                and or     terminated immediately.
                                                       orterminated        immediately. TP       TP POLICY          Arguingwith
                                                                                                       POLICY Arguing           with guests         nottolerated
                                                                                                                                       guests isis not    tolerated
2.
2.    Don'ttake
     Don't                               they   are   upset   with   the  circumstance          that
              take it personally, they are upset with the circumstance that ruined the experience they expected and
                     it  personally,                                                                     ruined      the experience        they   expected      and
      should have
     should     have received
                         received
3.
3.    Useyour
     Use           best listening
            your best      listeningskills
                                        skills
            a.   Givingthe
            a. Giving              guest full
                            theguest      full rein   over the
                                               rein over          conversationfor
                                                             the conversation               thefirst
                                                                                       for the    first fewfew minutes       helps them
                                                                                                                 minutes helps         them get     out their
                                                                                                                                               get out    their
                frustrations,        blow   off  some    steam,    and   eventually,       be   able     to  focus
                 frustrations, blow off some steam, and eventually, be able to focus on getting to a resolution. Do    on getting    to   a  resolution.     Do not
                                                                                                                                                                 not
                 ever cut
                ever      cut off     guest
                               offaa guest as as they
                                                   they are   speaking,      it will not    help
                                                          are speaking, it will not help matters    matters
4.
4.   Actively     sympathize with
      Actively sympathize           with their
                                           their situation
                                                   situation "Oh
                                                               "Oh no,no, that's     definitely not
                                                                            that's definitely               acceptable" "you
                                                                                                     not acceptable"           "you are      absolutely right"
                                                                                                                                       are absolutely       right"
            a.
            a. You
                 You needneed to            that you
                                     show that
                                 to show            you genuinely
                                                          genuinely carecare andand ififyou
                                                                                         you cannot
                                                                                               cannot do    do that
                                                                                                                 that this       not the
                                                                                                                              is not
                                                                                                                        this is              right fit
                                                                                                                                        the right        for you
                                                                                                                                                    fit for  you
5.
5.             truly, genuine
      Give aa truly,
     Give                             apology "l"I am
                         genuine apology             am so    sorry that
                                                          so sorry           happened, II will
                                                                     that happened,            will get
                                                                                                      get this
                                                                                                             this fixed    for you
                                                                                                                    fixed for   you right     away" "l"I am
                                                                                                                                       right away"              going to
                                                                                                                                                           am going    to
                     you
              sure you leave
      make sure
     make                                   happy, II will
                                     here happy,
                             leave here                       make    this   right for
                                                         will make this right for you"    you"
            a.
            a. lfIfyou
                    you do do not           that they
                                      care that
                                not care                       upset than
                                                          are upset
                                                   they are             than this         not the
                                                                                this isis not          right fit
                                                                                               the right            for you
                                                                                                               fit for  you
6.
6.   Find      solution to
      Find aa solution           their problem
                             to their   problem &       implement that
                                                     & implement        that solution        immediately "l
                                                                                solution immediately              "I will
                                                                                                                      will make    this right
                                                                                                                           make this              for you
                                                                                                                                           right for   you &   have the
                                                                                                                                                             & have   the
                 make you
      kitchen make
     kitchen               you aa new     dish immediately.
                                    new dish     immediately. Can             bringyou
                                                                    Can II bring            some fruit
                                                                                     you some         fruit or     soup to
                                                                                                              or soup         hold you
                                                                                                                          to hold    you over      while you
                                                                                                                                             over while     you wait?"
                                                                                                                                                                 wait?"
     lfIfthey
          they are   being difficult
               are being       difficult ask    them what
                                          ask them       what you     can do
                                                                you can      do for
                                                                                 for them
                                                                                      them to  to fix     the situation.
                                                                                                    fix the    situation. "you "you came       here to
                                                                                                                                       came here           have aa great
                                                                                                                                                       to have     great
      experience and
     experience               great
                       and great food        and we
                                      food and      we did
                                                         did not  delivery and
                                                              not delivery      and II want to
                                                                                        want         make      sure    we           it  right.
                                                                                                 to make sure we make it right. Please tell me
                                                                                                                            make                Please    tell me what
                                                                                                                                                                   what
         can do
     II can             you to
                  for you
             do for           to make     sure you
                                   make sure           leave feeling
                                                  you leave    feeling better       than you
                                                                          better than       you do do right
                                                                                                         right now"
                                                                                                                 now"
            a.   The guest
            a. The                issue should
                        guest issue     should be       resolved first
                                                    be resolved     first before     alerting your
                                                                          before alerting          your manager. They              are your
                                                                                                                            They are      your guest
                                                                                                                                                guest and and you
                                                                                                                                                               you
              should take
              should take care  of the
                          care of              from point
                                        fully, from
                                    the fully,                 to point
                                                     point AA to  point ZZ
  . Take
77. Take aa few
             few minutes     your
                          on your own
                 minutes on          own and    get your head              the situation
                                          and get your head together ifif the
                                                                together       situation has left you
                                                                                         has left     shooketh!! (but
                                                                                                  you shooketh        be sure
                                                                                                                 (but be sure
    to alert your
    to alert       manager first
              your manager  first tho)
                                  tho)




                                                               (Print Test Page)
                                                   Day 55 Test (Print      Page)

1. What is #1
1.            of the
           #1of  the 7 Basics?
                       Basics?
2.
2.   Who should acknowledge
     Who should             the guests?
                acknowledge the guests?
3.
3.   What is our policy
                 policy on accommodating guests?
                        on accommodating guests?
4.
4.        should you
     What should        if a guest
                 you do if                satisfied with
                             guest is not satisfied with any        of their
                                                         any aspect of their experience?
                                                                             experience?

5.
5.          teamwork important?
     Why is teamwork important?
6.
6.   What should you
                 you do during      2nd follow up after food has been dropped off?
                        during your rd

7.
7.   What does EGS stand for?
     What

8.
8.                     primary function?
     What is a servers primary function?
9.
9.   What should you
     What                             the floor?
                 you exhibit while on the
                    that you can give EGS to a guest?
10. What is one way that
10.
11. What should you create for
11. What                            guests?
                           for your guests?
                                         treating you poorly and why?
12. How should you treat a guest that is treating
12.
                                                                                                                                 TP DEF000125
                                                                                                                                 TP DEFOOO125
               Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 32 of 35


    13.
    13. "Resolve
        "Resolve a guest service
                         service failure before it becomes aa                                                      II



    14.
    L4, What do you do if your tables food is taking
                       if your                taking too long
                                                         long to come out?                 How long is too long?
                                                                                           How

    15. What describes
    15.      describes a server that gives Basic Service?

    16.
    15. What describes
             describes a server that gives Good Service?

    17.      describes a server that
    17. What describes          that gives Exceptional
                                           Exceptional Service?

    18. Who controls
    18. Who controls your actions and attitude?
                                      attitude?



Day         Evaluation (filled out by trainer)
Day 5 Shift Evaluation
                                                              Needs Improvement
                                                                     lmprovement                  Excellent
                                                                                                  Excellent
Arrived promptly in proper
                    proper uniform                       11        223     3       4                 5
Demonstrated sense of urgency & initiative
Demonstrated                         initiative          11        2       3       4                 5
Receptive
Receptive to feedback & direction                        11        2       3       4                 5
Works along-side          during training
       along-side Trainer during  training               11        2       3       4                 5
Demonstrated    upbeat,
Demonstrated upbeat,    positive
                        positive &  friendly attitude    1L        2       3       4                 5
Was attentive, focused & composed
                          composed                       1L        2       3       4                 5
Demonstrated good communication skills
Demonstrated                                             1I        2       3       4                 5
Shows good menu knowledge
                   knowledge                             11        2       3       4                 5
Demonstrates
Demonstrates EGS
               EGS & Guest Engagement
                             Engagement                  11        2       3       4                 5

Trainer Signature
        Signature & Date                                        Trainee Signature & Date

Manager Signature
        Signature & Date
                    Date




                                                                                               TP DEF000126
                                                                                                  DEF000126
              Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 33 of 35




As per the US Department
              Department of Labor Opinion Letter
                                          Letter FLSA2018-27
                                                 FLSA2018-27 dated November
                                                                   November 8, 2018:
                                                                               2018:
The regulation
     regulation recognizes
                recognizes that some occupations requirerequire both
                                                                both tip-generatod
                                                                     tip-generated and non-tip-generated duties, but do
not
nor6615111rte     dualjob
    constitute a dual  job that necessitates
                                 necessitates the allocation
                                                    allocatlon of
                                                               of the tip credit
                                                                          credit to the tlpped occupation
                                                                                    the tipped occupation only.
                                                                                                            only, Duties
li,   i below outline
              outline tasks directly
                            dlrectly related
                                     related to the tip-producing
                                                      tip-producing duties
                                                                     dutles of
                                                                             of a Servers and Baristas.    limitation shall
                                                                                              Baristas. No limitation  shafi
be placed on the amount of  of these duties as long                performed contemporaneously
                                                long as they are performed                           with the duties
                                                                                contemporaneously with
involving direct service
involving        service to customers
                            customers or for a reasonable
                                                  reasonable time immediately
                                                                    immediately before
                                                                                   before or after performing such direct-
service
service duties.
                    Summary        for: 35-3031.00
                    Summary Report for: 35-3031.00 - Waiters
                                                     Waiters and Waitresses https://www.onetonline.org
                                                                            https:/lwww,onetonline.org
                                                    lists the following
                                                              following as acceptable tasks:
        •r   Take
             lake orders
                     orders from      patrons for
                               from patrons      forfood
                                                      food or beverages.
       •r    Check withwith customers
                             customers to ensure that they are enjoying   enjoying their meals and act to correct any problems. problems.
       •r               payments from customers.
             Collect payments                customers.
       •r    Write patrons' food orders on order slips, memorize       rnemorize orders, or enter orders into computers for transmittal to
             kitchen
             kitchen staff.
                         staff.
       r
       •     Prepare
             Prepare checks
                         checks that itemize
                                          itemize and total meal costscosts and sales taxes.
       *
       •     Present
             Present menus to patrons and answer        answer questions
                                                                 questions about menu items,    items, making
                                                                                                        making recommendations upon request. request.
       r
       •     Remove
             Remove dishesdishes and glasses from  from tables
                                                           tables or counters
                                                                     counte rs and take them to kitchen for cleaning.cleaning.
       r
       •     Serve
             Slrve food or beverages to patrons                    pr*pare or serve specialty
                                                   patrons and prepare                    speciahy drinks.
       r
       •     Clean tables
                      tables or counters
                                   counte$ after patrons have finished finished dining.
                                                                                    dining.
       .
       •     Prepare     tables for meals,
             Prepare iables            meals, including
                                                including setting up items such as silverware                  glassware.
                                                                                             silvenrare and glassware.
       .
       •     Explain
             [xplaln how variousvarious menu
                                          menu items are prepared,
                                                               prepared, describing
                                                                            describing ingredients
                                                                                           ingredients and cooking
                                                                                                              cooking methods.
                                                                                                                        methods.
       r
       •     Assist host or hostess by       by answering
                                                 arswering phones to take reservations
                                                                                     reservations or to-go orders, and by greeting, seating, and
             thanking guests.
             thanking
       •.    Escort customers
                       customers to their tables.
                                                tables-
       •o    Perform
             Perform cleaning duties,dutles, such as      sweeping and mopping
                                                       ar sweeping                      floors, vacuuming
                                                                           mopping floors,        vacuumlng carpet,   tidying up server
                                                                                                              carpet, tldying             station, taking
                                                                                                                                   serverstation,   taking
             out trash,
                   trash, or checking and cleaningclearring bathroom.
       r
       •     Roll silverware,
                    silvetware, set up food stations,
                                                   stations, or set up dining                   prepare for the next shift
                                                                          dining areas to prepare                       rhift or for large parties.
                                                                                                                                           parties.
       r
       •     Stock service
                      service areas
                                 areas with supplies such as coffee,coffee, food,
                                                                              food, tableware, and linens.
       r
       •     Fill
             Fill salt, pepper,
                         pepper, sugar,
                                    sugar, cream, condiment, and napkin containers.   containers.
       r
       •     Describe
             Describe and recommend seasonal                  specials to customers.
                                                 seasonalspecials          customers.
       r
       •     Perform food preparation duties      duties:uthsuch as preparing salads, appetizers,                              portioning desserts, and
                                                                                             appetizers, and cold dishes, portioning
             brewing
             brewing coffee.
                          coffee.
       •r    Provide
             Provide guests
                         Euests with
                                   wittr information
                                         lnformation about local areas, areas, including      giving directions,
                                                                                  including giving    directions.
       •*    Garnish
             Garnish and decorate
                               decorate dishes in preparation for serving.
       •r    Occasionally washing
                                washing dishes or glasses. (per   {per DOL letter)
                                                                               letter}
       •r    Receive
             &eceive and process customer payments.     payments.
       •r    Prepare or serve hot    hot or cold beverages, such as coffee,            espresso drinks, blended
                                                                             coffee, espresso              blended coffees,
                                                                                                                     coffees, or teas.
       •r    Clean or sanitize work areas, utensils, utensils, or equipment.
                                                                   equipment.
       •o    Clean service
                      sewlce or seating areas.areas.
       •r    Set up or restock product displays.
       •r    Weigh,
             tffeigh, grind,
                        grind, or pack coffee
                                            coffue beans
                                                     beans for customers.
                                                                 customers.
       •r    Stock customer service service stations with       paper products                      preparation items.
                                                                       prdducts or beverage preparation           items.
        •.   Wrap,
             Wr?p, label, or date food items    items for sale.
        •r   Provide
             Provlde customers
                         customers with                   details, such as coffee blend or preparation descriptions.
                                        wiih product details,
       •o                    vegetables, desser$, for use in food service.
             Slice fruits, vegetables,       desserts,                       seryice.
        •r   Check temFeratures              freezers, refrigerators, or heating
                       temperatures of freezers,                                heating equipment to ensure proper functioning.
                                                                                                                             functioning.
        •.   Demon$trate the use of retail equipment,
             Demonstrate                                                         espresm machines.
                                                       equipment, such as espresso           machines.




                                                                                                                           TP DEF000127
                                                                                                                           TP DEFOOO1Z7
                  Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 34 of 35



                                                               Attendance
                                                               Attendance Policy
                                                                          Policy

CallingOut-
Calling Out-
               oo
               AA phone           must be
                            call must
                    phone call           be made                toyour
                                                       directlyto
                                              made directly        your manager
                                                                          manager on        dutyfor
                                                                                        on duty    for aa call  out,texting
                                                                                                          call out,               is not
                                                                                                                             out is
                                                                                                                     texting out     not an
                                                                                                                                          an
                acceptableformat
               acceptable       formatforfor aa call
                                                call out.
                                                      out.
               ooManagers must
               Managers       must be be alerted
                                          alerted of         outs no
                                                        call outs
                                                     ofcall        no less    than t1 hour
                                                                       less than        hour prior
                                                                                               prior to
                                                                                                      to scheduled
                                                                                                          scheduled shifts,
                                                                                                                       shifts.
               oo
               All   employees are
                 All employees      are required
                                         required to  tofind   coveragefor
                                                         find coverage     for every
                                                                                 every shift   called out
                                                                                         shift called         for.This
                                                                                                         outfor.         can be
                                                                                                                  This can   be done
                                                                                                                                 done by by
                 putting your
               putting   your "shift    up"for
                                 "shift up"                   employee to
                                                  another employee
                                              for another                  to "pick
                                                                               "pick up".
                                                                                       up".
               oo
               lfIfyour
                   your shift
                         shift is  not picked
                                is not  picked up up by             employee OR
                                                           another employee
                                                       by another                    ORdoes     not get
                                                                                         does not     get approved
                                                                                                           approved by       manager you
                                                                                                                       by aa manager      you
                      expected to
                are expected
               are                    work your
                                   to work                        shift (this
                                                     scheduled shift
                                             your scheduled                         inclusive of
                                                                                is inclusive
                                                                         (this is                           that were
                                                                                                    shifts that
                                                                                                of shifts        were "picked
                                                                                                                        "picked up").
                                                                                                                                 up").
Failure to
Failure  to show
            show up up will  result in
                        will result       disciplinary action:
                                       in disciplinary      action:


     oo1st           Written warning
           offense- Written
       1st offense-                      and additional
                               warning and                         duties to
                                                         cleaning duties
                                              additional cleaning             be completed
                                                                           to be completed by  by the
                                                                                                   the end ofthe
                                                                                                       end of  the next
                                                                                                                   next
       scheduled shift
       scheduled   shift
     o      offense- 2nd
       2nd offense-
     o 2nd            2nd or   Final written warning,
                           or Finalwritten              additional cleaning
                                              warning, additional             duties to
                                                                   cleaning duties    to be  completed by
                                                                                          be completed       the end
                                                                                                         by the       of the
                                                                                                                 end of   the
             scheduled shift
       next scheduled
       next                    & loss
                         shift &  loss of shift(s) (manager
                                       of shift(s) (manager discretion)
                                                              discretion)
       3rd
       3rd offense-
            offense- Final           warning and
                           written warning
                     Final written              and minimum
                                                    minimum 2day     suspension or
                                                               2day suspension     or termination
                                                                                       termination




*A   no call/no
 *A no                    offense will
                   show offense
         call/no show                          considered job
                                           be considered
                                      will be                        abandonment and
                                                               job abandonment          and result
                                                                                              result inin termination
                                                                                                           termination
 Excusable absences
Excusable                  include but
              absences include             are not
                                      but are        limited to
                                                not limited          illness documented
                                                                 to illness   documented by           doctor, family
                                                                                                by aa doctor,    family leave,   religious holidays,
                                                                                                                         leave, religious     holidays,
                   jury
 bereavement, jury duty,
bereavement,             duty, or
                                or emergencies        (at   manager's discretion).
                                     emergencies (at manager's             discretion).
Tardiness- Phone
Tardiness-     Phone calls    are the
                        calls are   the only   acceptable format
                                         only acceptable        format for     alerting the
                                                                          for alerting         manager of
                                                                                         the manager            tardiness, texts
                                                                                                            of tardiness,           are not
                                                                                                                             texts are        an acceptable
                                                                                                                                          not an  acceptable
format
 format for                          Managers must
                            alerts. Managers
               tardiness alerts.
          for tardiness                           must be  be alerted
                                                                alerted of of tardiness no less than 20 minutes prior to your scheduled start
                                                                             tardiness     no  less  than   20   minutes   prior  to  your   scheduled     start
 time. Any
time.                          tardiness will
              non-excused tardiness
        Any non-excused                          result in
                                            will result        disciplinary action:
                                                           in disciplinary     action:
   1st offense-
. 1st             Servers will
       offense- Servers           lose the
                             will lose        ability to
                                        the ability    to pick
                                                           pick aa section
                                                                    section and     receive aa two
                                                                               and receive        two table    section for
                                                                                                        table section         the full
                                                                                                                         for the        shift (or
                                                                                                                                   full shift      lose aa turn
                                                                                                                                              (or lose     turn
 every other
every            seating rotation).
        other seating     rotation). AllAll other   positions will
                                            other positions        will receive      verbal warning
                                                                         receive aa verbal    warning and  and additional                 duties to
                                                                                                                              cleaning duties
                                                                                                                 additional cleaning              to be
                                                                                                                                                      be
 completed by
completed       by the
                   the end
                        end of   the shift
                              of the   shift
   2nd offense-
. 2nd   offense- 1st               consequences plus
                        offense consequences
                    1st offense                        plus aa written      warning (manager's
                                                                 written warning                       discretion to
                                                                                      (manager's discretion          to additional    take aa shift
                                                                                                                        additional take        shift away)
                                                                                                                                                     away)
   3rd offense-
. 3rd  offense- 1st    offense consequences
                   1st offense                        plus   final  written    warning
                                   consequences plus final written warning and either a 2 and    either   a 2 shift  minimum     suspension
                                                                                                                     minimum suspension or       or
 termination
termination
*Calling
 *Calling the    manager on duty
           the manager           duty in less than 20 minutesminutes will                 losing the
                                                                               result in losing
                                                                          will result                    ability to
                                                                                                   the ability    to pick                server will
                                                                                                                             section, server
                                                                                                                     pick aa section,                 be left
                                                                                                                                                 will be  left
 with the
with                           section or
            last/unpicked section
       the last/unpicked                 or managers pick   pick
                             include but
              tardiness's include
Excusable tardiness's                        are not    limited to
                                                        limited    to emergencies                                                  circumstances such
                                                                                              uncontrollable/unforeseen circumstances
                                                                        emergencies and uncontrollable/unforeseen                                     such asas
 an accident
an   accident during     travel to
                 during travel    to work        manager's discretion).
                                      work (at manager's          discretion).




                                                                                                                             TP DEF000128
                                                                                                                             TP DEFOOO128
      Case 2:19-cv-01935-JDW Document 47-12 Filed 07/02/20 Page 35 of 35




Server Training
Server Training Sheets
                Sheets

CLOCK.IN
CLOCK-IN
Hit in ID
Hit in ID ##
Touch OK
Touch
Touch yourjob
Touch   your job code on the left
                 code on     left
Touch CLOCK-IN
Touch   CLOCK-IN
When
When message     pops up
        message pops     touch middle of
                      up touch        of screen

START
START A      NEW TABLE
          A NEW
Sign-in
Sign-in
Touch NEW
Touch   NEW or             table ifif there
                   touch a table
               or touch                          floor plan
                                      there is a floor  plan
Select table
Select       #, touch
       table #,        OK (skip ifif you
                 touch OK                   have a floor
                                        you have     floor plan)
                                                           plan)
Select guest
Select guest #,  touch OK
              #, touch

oRpER
ORDER ITE+{S
      ITEMS
Touch the
Touch   the desired   submenu from
             desired submenu       from middle
                                          middle of  of screen
Touch
Touch the    desired item
        the desired
To modiff              after item
                 item after
    modify an item            item appears on check check touch MODIFY
                                                                   MODIFY
Select from
        from one of    the modifier
                    of the              lists in the
                            modifier lists       the middle
NO,   SIDE, EXTRA
NO, SIDE,     EXTRA at the  the top   is a prefix
                                 top is    prefix to the    modifier you select
                                                        the modifier      select
       finished modiffing
When finished      modifying touch OK
When finished
When   finished ordering                  touch DONE
                   ordering all items touch       DONE
If
If you need toto immediately start       another check, do
                                  start another             do not  touch DONE
                                                                not touch DONE
Instead, select one of
lnitead,               of the
                          the order modes
                                       modes at the the top right
                                                             right
ORDER, TAKE
ORDER,      TAKE OUT,       DON'T MAKE or ADD-
                     OUT, DON'T                       ADD- ON
Now
Now the
      the items
           items on
                  on the   check will
                      the check                 black, which means they've
                                   will be in black,                    they've been   sent'
                                                                                 been sent.
Touch the picture
Touch        picture of  the TABLE
                      of the  TABLE in the left   left hand   corner to go to floor
                                                       hand corner                  plan/ WWT screen
                                                                              floor plan/

TO ADD A TABLE
             TABLE
Sign in
Sign
From this screen     open tables
          screen all open  tables are displayed on the screen
           table you
Touch the table      wish to
                 you wish  to Pick
                              pick uP
                                   up
Now   order new
Now order        items and  send
                            send by touching            ORDER MODE
                                    touching DONE or ORDER

VOIDS
VOIDS
ilffi-tnut
Items that haven't                  deleted immediately
           haven't been sent can be deleted                touching the item
                                            immediately by touching
             DELETE
Then touch DELETE
If                               kitchen, do the same and then get a manager
If the item has been sent to the kitchen,                                        authorize
                                                                     manager to authorize
                           their card or enters their number,
                   swipes their
           manager swipes
Once the manager                                              you then
                                                                  then pick the reason
Then
Then touch OK

PRINTING A CHECK
Sign in
                  touching it on the screen
Pick up table by touching
                 Or
                        bottom left hand corner
Touch CLOSE in the bottom                comer
Now touch PRINT at the toP  top
                                                  check, touch PRINT ALL
If the table was split and there is more than one check,
If




                                                                                                    DEF000129
                                                                                                 TP DEF000129
